NEIL H. ABRAMSON
ADAM M. LUPION
RACHEL S. PHILION
RACHEL S. FISCHER
PROSKAUER ROSE LLP
Eleven Times Square
New York, New York 10036
(212) 969-3000

Attorneys for Defendants
THE OFFICE OF THE COMMISSIONER
OF BASEBALL and MAJOR LEAGUE
BASEBALL BLUE, INC.

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 ANGEL HERNANDEZ,

                      Plaintiff,

               v.                                        No. 18 Civ. 9035 (JPO) (GWG)

 THE OFFICE OF THE COMMISSIONER OF
 BASEBALL and MAJOR LEAGUE BASEBALL
 BLUE, INC.

                      Defendants.


                       DEFENDANTS’ COUNTERSTATEMENT TO
                    PLAINTIFF’S STATEMENT OF MATERIAL FACTS

       Pursuant to Federal Rule of Civil Procedure 56 and Local Rule 56.1, Defendants The Office

of the Commissioner of Baseball and Major League Baseball Blue, Inc. (collectively, “MLB”),

hereby responds and submits this Counterstatement to Plaintiff’s Statement of Material Facts

submitted in support of Plaintiff’s Motion for Partial Summary Judgment.

       1.     Plaintiff is a Major League umpire and has been since at least 1993. Dkt. 52-3, ¶

2.

       ANSWER TO 1: Undisputed.


                                               1
I.       MLB has been aware of its well-known diversity problem since 2013, but had done
little to fix that problem.

         I. Plaintiff’s heading should not be viewed as asserting a fact, but to the extent that
            it is considered, the statement is disputed and unsupported by the evidence.

         2.       In its entire history up until 20201, MLB had only one minority permanent crew

chief, Richie Garcia. Exhibit 2, Declaration of Angel Hernandez, ¶ 2; Excerpts of Deposition of

Randy Marsh, attached hereto as Collective Exhibit 3 (“Marsh Dep.”), 35:17-36:5.

         ANSWER TO 2: Disputed, unsupported by the evidence, and immaterial. Plaintiff cites

         only to a declaration that he submits “on information and belief,” and the cited testimony

         from Randy Marsh does not support Plaintiff’s factual assertion. Marsh testified regarding

         Garcia’s termination and does not mention anything regarding MLB purportedly having

         only one minority permanent crew chief “[i]n its entire history.” (Declaration of Neil H.

         Abramson (“Abramson Decl.”) Ex. J, Deposition Transcript of Randy Marsh (“Marsh Tr.”)

         35:17-19 (“Q. Why did Richie Garcia get terminated, do you remember? A. I don’t know

         exactly. . . .”).) This assertion is immaterial because employment decisions in the “entire

         history” of MLB that preceded Plaintiff’s employment does not create an inference of

         discrimination with respect to the failure to promote Plaintiff or assign him to work the

         World Series and the assertion therefore is irrelevant to Plaintiff’s motion for partial

         summary judgment.

         3.       In fact, the only umpire to be a crew chief prior to the 2017 season but that was not

born in America is Jim McKeon, who was born in Canada. Excerpts of Deposition of Matthew


1
  In 2020, MLB, for the first time, promoted an African-American umpire to the crew chief position. MLB also
promoted, for only the second time, a Latino umpire to the crew chief position. However, as stated in Plaintiff’s
Motion, the facts recited herein are as of the filing of Plaintiff’s original complaint on July 3, 2017 unless otherwise
stated.
         ANSWER TO FOOTNOTE 1: Undisputed that for the 2020 season, MLB promoted umpires Kerwin
         Danley, who is African American, and Alfonso Marquez, who is Latino, to the crew chief position.


                                                           2
McKendry, attached hereto as Exhibit 4 (“McKendry Dep.”), 201:23-202:6.

       ANSWER TO 3: Disputed, unsupported by the evidence, and immaterial. McKendry

       testified that Jim McKeon was the only crew chief born outside of the United States that

       he could identify “off the top of [his] head.” (Abramson Decl. Ex. E, Deposition Transcript

       of Matthew McKendry (“McKendry Tr.”) 201:23-202:8.) Because Plaintiff has not cited

       any evidence supporting this assertion, it should be disregarded.        This assertion is

       immaterial because employment decisions that preceded Plaintiff’s employment do not

       create an inference of discrimination with respect to the failure to promote Plaintiff or

       assign him to work the World Series and the assertion therefore is irrelevant to Plaintiff’s

       motion for partial summary judgment.

       4.     From 2011 to at least the beginning of the 2017 season, Peter Woodfork

("Woodfork") held the role of Senior Vice President Baseball Operations. Excerpts of Deposition

of Peter Woodfork, attached hereto as Exhibit 5 (“Woodfork Dep.”), 20:5-16. During that time

frame, Woodfork reported directly to Joe Torre. Id.

       ANSWER TO 4: Undisputed.

       5.     In 2013, Scott Freedman, an MLB employee, sent to Peter Woodfork (“Woodfork”)

a detailed presentation. See Exhibit 6, at DEF 015067. The document in question, titled “2013

Department Overview,” contained a slide titled “Active Umpire Demographics.” Id. at DEF

015070. That slide gives an overview of umpires’ demographics at the time, and indicates that

only 7% of Major League umpires were minorities. Id.

       ANSWER TO 5: Undisputed that on August 1, 2013, Scott Freedman, an employee in

       MLB’s Labor Relations Department, sent Peter Woodfork a document entitled Umpire

       Department Overview (“Umpire Department Overview”) that included a slide titled

                                                3
       “Active Umpire Demographics,” which speaks for itself and is the best evidence.

       6.      Various MLB umpire executives were asked about the “2013 Department

Overview” document in their depositions. Randy Marsh (“Marsh”) testified that the 7% number

listed in that document for minority MLB umpires “could be better.” Marsh Dep., 63:5-23.

Woodfork testified that he “felt [MLB] could have improvement in that area.” Woodfork Dep.,

171:7-23; see generally id. at 170:21-174:7.

       ANSWER TO 6: Undisputed that Marsh and Woodfork testified regarding the contents

       of the Umpire Department Overview, and their testimony speaks for itself and is the best

       evidence.

       7.      The 2013 Umpiring Department Overview also indicates that the NBA had 48%

minority referees in 2012 and that the NFL had approximately 40% minority referees in 2010.

Exhibit 6, DEF 015117 and DEF 015122; Woodfork Dep., 206:6-209:6; Marsh Dep., 98:25-99:22.

MLB’s 7% is better than only the NHL’s 1% minority rate. Exhibit 6 at DEF 015128.

       ANSWER TO 7: Disputed, unsupported by the evidence, and immaterial. As referenced

       on the NFL Referee Demographics slide of the Umpire Department Overview (Pl. Ex. 6,

       Dkt. 142-7 at DEF15122), the minority percentage of NFL Referees was an unverified

       estimate as of January 1, 2010. (Id. at DEF15122 (“**Estimated by Rich Riker as of

       1/10/2010”); Abramson Decl. Ex. D, Deposition Transcript of Peter Woodfork

       (“Woodfork Tr.”) 206:15-207:19 (“I think, again, that’s the issue with this document. . . .

       It’s flowing between two different time frames.”).) Woodfork testified that he was

       therefore “not sure how much of [the data was] accurate as we need it to be.” (Woodfork

       Tr. 207:25-208:4.) The assertion is immaterial because the demographic composition of

       non-party employers’ workforces does not create an inference of discrimination with



                                                4
       respect to the failure to promote Plaintiff or assign him to work the World Series and the

       assertion therefore is irrelevant to Plaintiff’s motion for partial summary judgment.

       8.     The “2013 Department Overview” document was a revision of a document

originally created in or around 2011. Woodfork Dep., 167:19-170:20.

       ANSWER TO 8: Disputed, unsupported by the evidence, and immaterial. Woodfork

       testified that he believed the Umpire Department Overview was “an update of a document

       . . . that previously had been done” in 2011. (Woodfork Tr. 169:9-19.) Woodfork did not

       testify regarding, nor is there any evidence demonstrating, which slides were revisions of

       the 2011 presentation or which were added in 2013. The assertion is immaterial because

       whether or when the Umpire Department Overview was revised does not create an

       inference of discrimination with respect to the failure to promote Plaintiff or assign him to

       work the World Series and the assertion therefore is irrelevant to Plaintiff’s motion for

       partial summary judgment.

       9.     Despite the numbers reflected in the 2013 Department Overview document,

Manfred refused to acknowledge that MLB has a diversity problem. See, e.g., Collective Exhibit

7, Excerpts of Deposition of Robert Manfred (“Manfred Dep.”), 68:22-70:14, 74:16-75:16.

       ANSWER TO 9: Disputed, unsupported by the evidence, and improper argument.

       Commissioner Manfred did not “refuse to acknowledge that MLB ha[d] a diversity

       problem.” In response to a question regarding MLB’s diversity efforts, Commissioner

       Manfred explained that MLB is constantly making efforts to improve its diversity.

       (Abramson Decl. Ex. F, Deposition Transcript of Robert Manfred (“Manfred Tr.”) 74:21-

       75:16 (“You know, we are out there working on the issue of diversity whether we think we

       have a problem in a particular spot or not.”).) Moreover, the testimony Plaintiff cites was



                                                5
       not in response to “the numbers reflected” in the Umpire Department Overview.

       10.      A September 15, 2013 email from Matt McKendry (“McKendry”) to Woodfork

contains the message “[h]ere is the information you were asked about last night . . .” and then

proceeds to list (i) the number of minority umpires on the staff for the 2003-2013 seasons, (ii) the

number of postseason assignments MLB has given those minority umpires in those seasons, and

(iii) the specific postseason assignments given to those umpires in those seasons. Exhibit 8 at DEF

015066.

       ANSWER TO 10: Undisputed and immaterial. Undisputed that McKendry sent an email

       to Woodfork on September 15, 2013, and that document speaks for itself and is the best

       evidence. The assertion is immaterial because, to the extent it concerns employment

       decisions not challenged in the complaint and barred by the applicable statutes of

       limitation, it does not create an inference of discrimination with respect to the failure to

       promote Plaintiff or assign him to work the World Series and therefore is irrelevant to

       Plaintiff’s motion for partial summary judgment.

       11.      In his deposition, Woodfork asserted ignorance as to the purpose of this email and

why he was “asked about” minority umpires and their postseason assignments. Woodfork Dep.,

161:20-164:7.

       ANSWER TO 11: Disputed, unsupported by the evidence, and immaterial. Woodfork

       testified that he could not recall the purpose of this email, which was sent nearly six years

       before Woodfork’s deposition. (Woodfork Tr. 161:20-162:2.) The assertion is immaterial

       because, to the extent it concerns employment decisions not challenged in the complaint

       and barred by the applicable statutes of limitation, it does not create an inference of

       discrimination with respect to the failure to promote Plaintiff or assign him to work the



                                                 6
       World Series and therefore is irrelevant to Plaintiff’s motion for partial summary judgment.

       12.     As that September 15, 2013 email shows, at least one minority umpire was selected

for a World Series in five out of the eight years before Joe Torre’s (“Torre”) tenure at MLB began

in 2011. Exhibit 8 at DEF 015066.

       ANSWER TO 12: Undisputed that based on the cited email, which speaks for itself and

       is the best evidence, at least one minority umpire served in the World Series in the years

       2004, 2005, 2006, 2007, and 2008. This assertion is immaterial because, to the extent it

       concerns employment decisions not challenged in the complaint and barred by the

       applicable statutes of limitation, it does not create an inference of discrimination and

       therefore is irrelevant to Plaintiff’s motion for partial summary judgment.

       13.     During the years 2011-2016 (during which Torre was in charge of MLB’s umpire

department), a minority umpire was only given a World Series assignment twice: Alfonso

Marquez received World Series assignments in both 2011 and 2015. Exhibit 2, Declaration of

Angel Hernandez, ¶ 3.

       ANSWER TO 13: Undisputed that from the years 2011 through 2016, Alfonso Marquez

       was the only minority umpire to serve in the World Series and that he served in the years

       2011 and 2015. The assertion is incomplete because Torre remained in charge of the

       umpiring department after 2016. (Declaration of Joe Torre (“Torre Decl.”) ¶ 9; Abramson

       Decl. Ex. C, Deposition Transcript of Joe Torre (“Torre Tr.”) 19:16-20:13.)

       14.     Neither Hernandez, Kerwin Danley or any other minority umpire (other than

Marquez) received a World Series assignment from 2011-2016, despite Hernandez and Danley

being two of the most senior umpires on the staff and both having extensive postseason experience

prior to 2011. See Exhibit 9 at DEF 007654; Exhibit 10, DEF 008083.



                                                7
       ANSWER TO 14: Disputed, unsupported by the evidence, and improper argument.

       Undisputed that Hernandez and Danley did not receive a World Series assignment from

       2011-2016. Disputed as improper argument that World Series assignments in those

       seasons was “despite” Hernandez’s and Danley’s seniority and postseason experience in

       that it ignores record evidence regarding the actual qualifications considered in determining

       World Series selections: each umpire’s performance for that year, with the goal of putting

       the highest performing umpires in the World Series. (Torre Decl. ¶ 16; Torre Tr. 31:7-13;

       Woodfork Tr. 44:4-19, 67:21-68:25, 213:4-6; Manfred Tr. 33:11-16.) Plaintiff also ignores

       that an umpire’s performance is valued above his seniority. (Torre Tr. 153:23-154:15;

       Woodfork Tr. 191:2-15; Marsh Tr. 47:25-48:4.) Disputed and unsupported by the evidence

       that Plaintiff and Danley had “extensive postseason experience prior to 2011.” The exhibit

       Plaintiff cites does not reference Danley and shows multiple umpires with as much as or

       more postseason experience than Plaintiff.

II.    The path to becoming a Major League umpire is riddled with obstacles that are
       particularly difficult for minority umpire candidates to overcome.

       II. Plaintiff’s heading should not be viewed as asserting a fact, but to the extent that
           it is considered, the statement is disputed, unsupported by the evidence, and
           irrelevant because Plaintiff’s claims do not concern MLB’s hiring decisions.

       15.     MLB does not begin to oversee umpires' career progression until they begin

officiating baseball games at the AAA level. See Marsh Dep., 21:7-11. Before that time, umpires

must progress through the rookie level of minor league baseball, then to A ball, and then to AA

ball. Id. at 25:2-12; Woodfork Dep., 188:7-20. At those initial three levels, a for-profit corporation

that is separate and distinct from MLB is involved in deciding which umpires get promoted from

those earlier three levels and which do not. See Marsh Dep., 27:9-21, 69:23-70:4; Excerpt of

Deposition of Joe Torre, attached hereto as Exhibit 11 (“Torre Dep.”), 172:24-173:21; Woodfork

                                                  8
Dep., 176:24-178:17; Manfred Dep., 58:8-14.

       ANSWER TO 15: Disputed and immaterial. Disputed to the extent the assertions

       contained in Paragraph 15 suggest that MLB is responsible for employment decisions at

       the AAA level. Undisputed that MLB is not involved in employment decisions for minor

       league umpires at any level. Immaterial because Plaintiff’s assertions regarding the hiring

       and promotion of minor league umpires are irrelevant to Plaintiff’s motion for partial

       summary judgment because his claims do not concern employment decisions at the minor

       league level, which MLB does not control. (Woodfork Tr. 177:2-6, 178:18-22)

       16.       MLB has only limited financial involvement in minor league baseball. See Manfred

Dep., 59:9-20.

       ANSWER TO 16:              Disputed, unsupported by the evidence, and immaterial.

       Commissioner Manfred testified that MLB subsidizes minor league baseball and that the

       arrangement is “complicated.” (Manfred Tr. 59:9-20.) This assertion is irrelevant to

       Plaintiff’s motion for partial summary judgment, which does not concern the financial

       arrangement between MLB and the minor leagues.

       17.       Though MLB purports to be concerned with diversity, the only attempt to rectify

its admitted umpire diversity problem as to umpires is by inviting minority umpire candidates to

umpire camps. Marsh Dep., 22:9-14; see also id. at 105:17-107:22; Torre Dep., 24:8-22, 178:21-

180:15; Woodfork Dep., 209:17-214:25.

       ANSWER TO 17: Disputed, unsupported by the evidence, and immaterial. Woodfork

       testified that MLB has also made efforts to form strategic partnerships with the armed

       forces and universities to recruit diverse candidates. (Woodfork Tr. 209:23-211:7; see also

       Marsh Tr. 102:3-8.) Commissioner Manfred also described MLB’s “scholarshipping



                                                 9
       candidates in order to improve the pipeline of candidates so that [MLB] had more qualified

       minority candidates.” (Manfred Tr. 60:10-21; see also id. 14:8-16; Marsh Tr. 22:9-14,

       67:22-68:10.) Disputed and unsupported by the evidence Plaintiff’s assertion that MLB

       has an “admitted umpire diversity problem.” The assertion is irrelevant to Plaintiff’s

       motion for partial summary judgment, because Plaintiff’s claims do not concern hiring

       decisions at the minor league level, which MLB does not control.

       18.    MLB has never conducted an investigation to determine whether minority minor

league umpires are treated the same as white minor league umpires. Manfred Dep., 60:5-61:10.

       ANSWER TO 18: Undisputed and immaterial. This assertion is irrelevant to Plaintiff’s

       motion for partial summary judgment, which does not concern the alleged treatment of

       minor league umpires.

       19.    Most minor league umpires get paid only $12,000-$15,000 over a six-month period,

with a maximum salary of only $21,000. Exhibit 6 at DEF 015072; Marsh Dep., 70:14-17; Torre

Dep., 173:22-174:15, 177:23-178:20; Woodfork Dep., 179:16-180:9.

       ANSWER TO 19: Undisputed and immaterial. This assertion is irrelevant to Plaintiff’s

       motion for partial summary judgment, which does not concern compensation of minor

       league umpires.

       20.    Commissioner Robert Manfred (“Manfred”) testified that he “can’t imagine” why

the process of becoming a Major League umpire “would be harder on one racial group than

another.” Manfred Dep., 65:6-17.

       ANSWER TO 20:            Disputed, unsupported by the evidence, and immaterial.

       Commissioner Manfred testified that he was not aware of any analysis as to whether the

       time it takes for a minor league umpire to reach the Major Leagues has a more detrimental



                                              10
       effect on minorities. (Manfred Tr. 65:6-17.) He further testified that he “can’t imagine

       why a long difficult process [of becoming a Major League umpire] would be harder on one

       racial group than another.” (Id.) This assertion is immaterial to Plaintiff’s motion for

       partial summary judgment, which does not concern the length of time it takes for a minor

       league umpire to reach the Major Leagues.

       21.    The Basic Agreement between The Office of the Commissioner and the World

Umpires Association (the “CBA”), states that “[u]mpires are hired at the absolute and exclusive

discretion of the Commissioner’s Office.” Exhibit 12, Basic Agreement Between The Office of

the Commissioner and World Umpires Association, at DEF 01362; Exhibit 13, January 1, 2010 to

December 31, 2014 Basic Agreement Between The Office of the Commissioner and World

Umpires Association, at DEF 001209; Marsh Dep., 74:5-75:11; Exhibit 6 at DEF 015073. The

2013 Umpire Department Overview states that “quantitative” data is only sometimes used. See

Exhibit 6 at DEF 015073; Marsh Dep., 75:12-76:19.

       ANSWER TO 21: Undisputed and immaterial. Undisputed that the quoted language

       appears in the Basic Agreement, which speak for itself and is the best evidence.

       Undisputed that the Umpire Department Overview states that “quantitative data such as

       AAA evaluations and ZE scores is sometimes used” in MLB’s evaluation of Major League

       umpire applicants.    These assertions are immaterial to Plaintiff’s motion for partial

       summary judgment, because Plaintiff’s claims do not concern MLB’s hiring decisions.

       22.    When asked to acknowledge that with the current process “Major League Baseball

has no power whatsoever to increase the level of minorities until they get to AAA,” Marsh

answered as follows:

       Yes, but let me explain something. Having taught at umpire school, I know that
       every year, Harry Wendelstedt, sent, contacted, the athletic directors at many major

                                               11
       colleges and schools that had – that was mostly African American students and sent
       brochures, everything, trying to get them to come to umpire school. The problem
       is, yeah, they want the job, but they want to be in the big Leagues tomorrow, and
       they don’t want to go through all of that.

       Marsh Dep., 100:17-101:8 (emphasis added).

       ANSWER TO 22: Undisputed and immaterial. Undisputed that Marsh’s testimony is

       accurately quoted, and that his testimony speaks for itself and is the best evidence. This

       assertion is irrelevant to Plaintiff’s motion for partial summary judgment, because

       Plaintiff’s claims do not concern MLB’s hiring decisions. The assertion is also immaterial

       because Marsh is not a decision-maker with respect to hiring decisions. (Torre Tr. 22:6-

       12, 28:6-9; Woodfork Tr. 23:12-15; Manfred Tr. 29:22-30:4; McKendry Tr. 185:11-17.)

       23.    Per the CBA, “the Office of the Commissioner shall, after soliciting written

expressions of interest from umpires and consulting with the Union, appoint an umpire to act as

the crew chief for each of the crews formed for the championship seasons.” See Exhibit 12 at DEF

001363.

       ANSWER TO 23: Undisputed that the language quoted in Paragraph 23 is contained in

       the Basic Agreement, which speaks for itself and is the best evidence.

       24.    “The crew chief shall coordinate and direct his crew’s compliance with the Office

of the Commissioner’s rules and policies.” Id. at DEF 001364. Once promoted to the crew chief

position, umpires continue in that position unless removed. Id. MLB has not removed an umpire

from the crew chief position since Marsh first entered the league as an umpire. Marsh Dep.,

103:16-21. Crew chiefs are paid an extra $100 per game for each game in which they are the crew

chief of their respective crew, among other benefits. Ex. 12 at DEF 001364.

       ANSWER TO 24: Disputed as to the first sentence of Paragraph 24, which is an


                                               12
incomplete description of crew chief duties. Additional crew chief responsibilities include:

(i) making all final decisions as to on-field issues; (ii) maintaining communication with the

head groundskeeper; (iii) deciding whether a game must be delayed or forfeited; (iv)

discussing all matters with the media; (v) encouraging, initiating, and leading crew

discussion of situations, plays and rules; (vi) ensuring each umpire timely checks his MLB

email; (vii) ensuring each umpire timely files all required reports; (viii) and reporting any

suspected non-compliance with MLB baseball rules and regulations to the Office of the

Commissioner. (Abramson Decl. Ex. A, Deposition Transcript of Angel Hernandez, Day

1 (“Pl. Tr.”) 34:21-35:8, 36:23-25; Pl. Ex. 12, Dkt. 142-13 at DEF1364; Pl. Ex. 13, Dkt.

142-14 at DEF1211; Declaration of Matthew McKendry (“McKendry Decl.”) Ex. B at

DEF2557-58; McKendry Decl. Ex. C at DEF1093.) Undisputed that the second sentence

of Paragraph 24 purports to quote from the Basic Agreement, which is the best evidence

and speaks for itself. Undisputed and immaterial as to the third sentence of Paragraph 24

that Marsh could not recall any crew chiefs who had been fired for bad performance since

Marsh had started as an Major League umpire. That assertion is immaterial because

whether MLB has removed an umpire from a crew chief position is irrelevant to Plaintiff’s

motion for partial summary judgment. Undisputed and immaterial as to the fourth sentence

of Paragraph 24 that crew chiefs receive a monetary bonus of one hundred dollars

($100.00) per each game worked as a crew chief regardless of whether they are a permanent

or interim crew chief. (Pl. Tr. 85:10-15; Pl. Ex. 12, Dkt. 142-13 at DEF1364; Pl. Ex. 13,

Dkt. 142-14 at DEF1211; Torre Tr. 158:23-159:3.)           This assertion is immaterial to

Plaintiff’s motion for partial summary judgment, which does not concern compensation

paid to interim or permanent crew chiefs.



                                         13
       25.     The CBA states that “[w]hile the Office of the Commissioner may consider

seniority along with other factors that it may deem appropriate when exercising its appointment

discretion, seniority shall not control in the Office of the Commissioner’s choice of crew chiefs.”

Id. at DEF 001363. The CBA is otherwise silent on what specific criteria or factors MLB considers

when determining which umpires will be promoted to crew chief. See generally Exhibit 12.

       ANSWER TO 25: Undisputed that the quoted language in the first sentence of Paragraph

       25 appears in the Basic Agreement, which speaks for itself and is the best evidence.

       Disputed as to the second sentence in Paragraph 25. The Basic Agreement states that it

       may rely on “factors that it may deem appropriate,” and that “the Office of the

       Commissioner must, if requested, furnish to each umpire who has expressed interest but

       who is not selected a written statement of the reason(s) why the umpire was not chosen.”

       (Pl. Ex. 12, Dkt. 142-13 at DEF1363-64; Pl. Ex. 13, Dkt. 142-14 at DEF1210-11.)

       III.   MLB has never consistently explained what factors it actually considers when
determining which umpires to promote to the crew chief position, and MLB’s failure to
consider objective data in making those decisions leaves room for unmitigated
discrimination against minority Major League umpires.

       III. Plaintiff’s heading should not be viewed as asserting a fact, but to the extent that
           it is considered, the statement is disputed and unsupported by the evidence.

       26.     In its sworn answers to Plaintiff’s interrogatories, MLB states as follows:

       In making crew chief selections, the Office of the Commissioner considers the
       umpire’s performance in the most recent season as well as the length and
       consistency of his career contributions. The Office of the Commissioner relies on
       a variety of facts, including but not limited to:

              Leadership skills, including situation management, maintaining an
               appropriate pace-of-game, on-field presence, demeanor, hustle, focus, and
               integrity;

              Overall quality of performance, including strike zone accuracy,
               made/missed calls, ability to properly enforce the Replay Regulations and
               Procedures on the field and as a Replay Official, how much or how often

                                                14
               umpires exceeds/does not meet expectations, keeping the focus of the game
               on the field, and agility and position accuracy in getting the appropriate
               angle on calls;

              Fulfillment of duties and responsibilities, including attendance and the
               umpire’s adherence to the Four-Umpire System, as well as other mandates
               of the Major League Baseball Umpire Manual, the Official Playing Rules,
               Replay Regulations and the Basic Agreement; and

              Initiative, including whether the umpire takes the initiative to train and
               mentor junior umpires.

       Exhibit 14. This same non-exhaustive list is also cited to by MLB in its letters to crew

chief applicants who were not selected to be promoted to the crew chief position. See, e.g., Exhibit

15, DEF 001501 – DEF 001503; see also Exhibit 16, DEF 001499 – DEF 001500.

       ANSWER TO 26: Undisputed that Response #4 in Defendants’ Objections and Responses

       to Plaintiff’s First Set of Interrogatories, which speaks for itself and is the best evidence,

       contains the quoted list of considerations for crew chief cited in Plaintiff’s assertion.

       Undisputed that that same language appears in the letters MLB sent to Plaintiff after he

       requested a written statement of the reasons why he was not selected to crew chief in 2011

       and 2017 (except that the 2011 letter did not identify functioning as a Replay Official

       because replay did not exist in 2011), and those letters speak for themselves and are the

       best evidence.

       27.     Torre is the individual at MLB who made the final decision on crew chief

promotions. Woodfork Dep., 23:16-24. Torre testified that an umpire’s ability is not the most

important aspect of an umpire’s job, and that the most important aspect of that job is actually

“[h]aving the skills to handle situations.” Torre Dep., 82:10-19; Marsh Dep., 198:20-199:20.

       ANSWER TO 27: Undisputed as to the first sentence in Paragraph 27. Undisputed as to

       the second sentence in Paragraph 27 that Torre testified that an umpire’s situation-handling


                                                15
       skills are more important than the type of technical ability referenced in the summary of

       the document that was the subject of the question. (Pl. Ex. 25, Dkt. 142-26 at DEF1514;

       Torre Tr. 81:24-82:22.) The assertions in Paragraph 27 are incomplete because Torre

       testified that he also considers factors such as leadership, being an educator, being a role

       model, being able to move on from mistakes, and consistency. (Id. 139:16-140:7, 142:18-

       143:2.)

       28.       Woodfork testified that Torre “focuses on leadership” in making crew chief

promotion decisions.      Woodfork Dep., 27:7-13.        Woodfork testified that “consistency,”

“accountability,” and “experience” were other factors considered by Torre in making crew chief

promotion decisions. Id. at 27:17-25. The number of games in which an umpire serves as interim

crew chief is also “important” and “part of the decision-making” process for crew chief

promotions. Torre Dep., 197:22-199:7; see also Woodfork Dep., 136:24-139:22. Torre testified

that the duties of an interim crew chief were the same as the duties of a permanent crew chief.

Torre Dep., 37:15-18; see also Marsh Dep., 54:16-25, 218:8-18.

       ANSWER TO 28: Undisputed as to the first two sentences of Paragraph 28. Woodfork’s

       testimony, which speaks for itself and is the best evidence, states that Torre focuses on the

       factors of leadership, consistency, accountability, and experience, with the goal of reaching

       a determination as to the “total evaluation of the umpire.” (Woodfork Tr. 27:10-25.)

       Undisputed as to the third sentence of Paragraph 28. Torre testified that “[t]he number of

       games of the crew chief is important; it’s part of the decision-making.” (Torre Tr. 199:5-

       7.) Torre also testified that “[t]here’s more to it than just the number of games; it’s the

       consistency of behavior and consistency of what’s needed by a leader.” (Torre Tr. 142:18-

       21; see also Woodfork Tr. 62:4-9 (“One of those – one of those factors [considered] is how



                                                16
       he performs as an interim crew chief.”); McKendry Tr. 215:9-14 (“[W]hile number of

       opportunities as an interim crew chief is a factor that’s considered, the quality of the work

       when you’re working in that role is a more important factor.”)). Undisputed and immaterial

       as to the last sentence of Paragraph 28. Torre’s testimony, which speak for itself and is the

       best evidence, states that the duties of an interim crew chief are the same as the duties of a

       permanent crew chief. This assertion is immaterial to Plaintiff’s motion for partial

       summary judgment because qualifications for permanent crew chief are different than

       interim crew chief and part of the evaluation of permanent crew chief applicants is the

       quality of performance in the interim crew chief role. (Torre Decl. ¶¶ 14, 33; McKendry

       Tr. 204:20-205:2; Woodfork Tr. 61:24-62:9, 70:8-22.)

       29.    Woodfork identified “staying above the fray, handling situations, [and] being a

positive influence” as “leadership skills.” Woodfork Dep., 29:2-25.

       ANSWER TO 29: Undisputed that Woodfork’s testimony, which speaks for itself and is

       the best evidence, identifies these factors as leadership skills. Woodfork identified these

       factors as “just some . . . examples” of the leadership skills. (Woodfork Tr. 29:2-25.)

       30.    The testimony of Torre and Woodfork shows that many of the factors listed by

MLB in their interrogatory answers were not actually considered by them in making crew chief

promotion decisions. See ¶ 26, supra.

       ANSWER TO 30: Disputed, unsupported by the evidence, and improper argument. Both

       Torre and Woodfork testified that they consider multiple factors, including those set forth

       in Defendants’ Answer to Interrogatory # 4, in making crew chief determinations,

       including objective data regarding an umpire’s on-field performance, as well as leadership,

       consistency, work experience, and other factors, with the ultimate goal of choosing the best



                                                17
       umpires for that role. (Woodfork Tr. 23:22-24:9, 25:4-14, 27:17-28:25; 33:4-9; Torre Tr.

       139:16-140:7, 142:18-143:2.).

       31.    In his deposition, Woodfork described the crew chief promotion process as follows:

       I think the process is more fluid than the – the one day you’re established as a crew
       chief or you apply as a crew chief, this information, as I said, I look at part of the
       midyear process, part of the year end process and part of the daily, weekly phone
       calls that we have to discuss umpiring, discuss our umpires’ performance, all of
       that continual information, it’s continuous. And we’re making our decisions.

       It’s not a slash one moment, one day decision; this is a fluid decision that happens
       over time. People improve and you provide feedback and you understand these
       things. And I think that’s probably the disconnect we’re having.

       I reviewed, I understand the midyear reviews, I understand the umpires, I
       understand how they’re performing on a day-to-day basis.

Woodfork Dep., 35:23-36:19.

       ANSWER TO 31: Disputed and not supported by the evidence. The testimony cited in

       paragraph 31 was not a description of “the crew chief promotion process.” The testimony

       cited was in response to a question as to what information Woodfork reviews “when [he]

       come[s] to [his] own decision as to who should be promoted to crew chief.” (Woodfork

       Tr. 34:24-35:3.)

       32.    Neither Torre nor Woodfork review the individual game evaluations (discussed in

more detail below). See, e.g., Woodfork Dep., 26:2-17.

       ANSWER TO 32: Disputed and unsupported by the evidence cited. In the testimony

       cited, Woodfork states that he does not review individual game evaluation reports at the

       time he decides who should be promoted to crew chief.

       33.    Woodfork testified that he did not review Mid-Year and Year-End evaluations in

connection with making crew chief promotion decisions.             Woodfork Dep., 31:24-32:25.



                                                18
Woodfork instead relied on his memory, “feelings” about or “understanding” of an umpire’s

performance in making crew chief promotion decisions. Id.; see also Woodfork Dep., 35:23-

36:19.

         ANSWER TO 33: Disputed and unsupported by the evidence. Woodfork testified that

         when making crew chief determinations he had “seen midyear evaluations previously” and

         “reviewed them all before they’ve gone out.” (Woodfork Tr. 32:4-25.) He also testified

         that he had “a strong feeling” of umpires’ evaluations because he has “seen year-end

         evaluations through the process, which is usually coinciding with the process of looking at

         crew chief reviews.” (Id.) He testified in response to the specific question if he reviewed

         mid-year and year-end evaluations “when [he] decide[s],” by stating “usually not.”

         (Woodfork Tr. 32:19-25.) Woodfork testified that in making crew chief decisions, he relies

         on “part of the midyear process, part of the yearend process and part of the daily, weekly

         phone calls that we have to discuss umpiring, discuss our umpires’ performance, all of that

         continual information, it’s continuous. . . . I reviewed, I understand the midyear reviews, I

         understand the umpires, I understand how they’re performing on a day-to-day basis.”

         (Woodfork Tr. 35:23-36:19.)

         34.    Though MLB began comparing crew chief candidates’ performances after the filing

of this lawsuit, no document produced by MLB indicates that such a process was used before this

lawsuit was filed. See Exhibit 17, DEF 008050 – DEF 008066; Woodfork Dep., 217:25-219:2;

see also Marsh Dep., 147:15-25.

         ANSWER TO 34: Disputed and unsupported by the evidence. The testimony cited does

         not support Plaintiff’s assertion that “MLB began comparing crew chief candidates’

         performances after the filing of this lawsuit,” but rather that the witnesses could not recall



                                                  19
       a PowerPoint compilation prior to 2018. Plaintiff’s assertion that MLB did not compare

       crew chief candidates’ performance before 2017 is contradicted by the evidence. (See

       Woodfork Tr. 61:8-19 (“I think the umpires we selected we thought were going to perform

       the best in the crew chief role.”); McKendry Tr. 137:13-20, 198:11-18 (“[E]ach applicants’

       entire resume is discussed”)).

       35.     Yet, Woodfork himself admitted in his deposition that, to know Plaintiff’s

“performance as it relates to year by year,” he would need to “look at [Plaintiff’s] reviews.”

Woodfork Dep., 190:12-25. Indeed, Woodfork testified that he could not “recall” or otherwise

testified that he had no knowledge of rudimentary elements of Plaintiff’s job performance, such as

whether Angel “submits timely umpire reports,” whether Plaintiff “stays in communication with

the Office [of the Commissioner] when he’s supposed to, or whether Plaintiff “is one of the most

physically fit umpires.” Id. at 198:12-200:11.

       ANSWER TO 35: Disputed as to the first sentence in Paragraph 35 and disputed that

       Woodfork’s testimony is an “admission.” Woodfork testified at his deposition in June

       2019 that to explain Plaintiff’s “performance as it relates to year by year” between 2011

       and 2016 he would have to look back at Plaintiff’s reviews. (Woodfork Tr. 190:20-23.)

       Disputed as to the second sentence in Paragraph 35. Disputed that Woodfork was unable

       to recall whether Plaintiff stays in communication with MLB and whether he is “one of the

       most physically fit umpires.” Woodfork testified that “[a]s far as [he] know[s],” Plaintiff

       stays in communication with MLB (Woodfork Tr. 198:19-23) and that he would “have to

       look” if Plaintiff was one of the most physically fit umpires on the Major League umpire

       staff. (Woodfork Tr. 199:17-21.) Disputed as to Plaintiff’s improper characterization that

       Woodfork had “no knowledge” of these factors or that they constitute “rudimentary



                                                 20
            elements of Plaintiff’s job performance.” Undisputed that Woodfork’s testimony, which

            speaks for itself and is the best evidence, states that Woodfork was unable to recall whether

            Plaintiff submits timely umpire reports to MLB. (Woodfork Tr. 198:16-18.)

IV.         MLB has a diversity policy, but MLB umpire executives testified that they had
            minimal knowledge of that diversity policy’s requirements and that the diversity
            policy did not influence their decision-making regarding crew chief promotion and
            World Series assignment decisions.

      IV.         Plaintiff’s heading should not be viewed as asserting a fact, but to the extent that
                  it is considered, the statement is disputed and unsupported by the evidence.

            36.      MLB has a diversity policy contained in its employee handbook (the “Diversity

Policy”). See Exhibit 18, at DEF 026058-26302.

            ANSWER TO 36: Undisputed.

            37.      The Diversity Policy states that “Major League Baseball provides equal

employment opportunities (EEO) to all employees for employment without regard to race,

ancestry, [or] color . . . (id. at DEF 026073) and further states that the diversity policy applies “to

all applicants, employees, contractors, and interns, whether related to conduct engaged in by fellow

employees, supervisors, directors, managers, contractors, interns, or someone not directly

connected to Major League Baseball . . .” (id. at DEF 026075 (emphasis added)).

            ANSWER TO 37: Undisputed that MLB’s 2019 Employee Handbook, which speaks for

            itself and is the best evidence, contains the language cited in Paragraph 37.

            38.      The Diversity Policy applies to The Office of the Commissioner. Manfred Dep.,

38:6-39:12.

            ANSWER TO 38: Undisputed.

            39.      When asked whether there was a diversity policy “as it relates to the hiring and

promotion of umpires,” Torre stated that he did not “know how to answer that” question. Torre



                                                     21
Dep., 21:22-22:21. Torre further testified that while the diversity policy discussed above applies

to him, “[i]t really doesn’t influence [his] job.” Torre Dep., 26:3-20.

          ANSWER TO 39: Disputed and unsupported by the evidence. Torre testified that he did

          not “know how to answer” whether there was a diversity policy relating to the hiring and

          promotion of umpires in 2011. (Torre Tr. 21:22-22:2.) Torre testified that he is aware of

          MLB’s diversity policy and that it applies to him. (Torre Tr. 26:3-17.) Torre explained

          that the diversity policy ensures that “it’s a level playing field” in terms of promotions, but

          that it does not somehow require MLB to promote minority umpires. (Torre Tr. 27:7-28:5;

          see also Manfred Tr. 22:25-23:7 (“Well, equal employment opportunity . . . does not assure

          that you’re going to have a particular outcome in terms of who gets the job; it’s that you

          treat people fairly.”)). Torre testified that the diversity policy does not influence his job

          with respect to hiring specifically, because “[a]s far as their elevation from the Minor

          Leagues, that is recommended by supervisors who see these umpires perform and they

          spend -- during the course of the season, we have injuries where we have fill-in umpires,

          but they mainly come from our AAA level. But I don’t really -- I don't see them at all other

          than at the Major League level.” (Torre Tr. 26:18-27:6.)

V.        MLB’s failure to actually consider objective data in making World Series assignment
          decisions leaves room for unmitigated discrimination against minority Major League
          umpires.

     V.         Plaintiff’s heading should not be viewed as asserting a fact, but to the extent that
                it is considered, the statement is disputed and unsupported by the evidence.

          40.      When determining which umpires to assign to the World Series, Woodfork testified

that MLB looks “at performance, both, in the current season and past performance and consistency

in the umpires.” Woodfork Dep., 67:23-68:2.

          ANSWER TO 40: Disputed as incomplete. Undisputed that Woodfork’s testimony,

                                                    22
       which speaks for itself and is the best evidence, identifies the non-exhaustive factors quoted

       in Paragraph 40.      Woodfork also testified that MLB considers diversity, overall

       consistency, whether the umpire has worked other Special Event assignments (including

       previous appointments to the World Series), whether the umpire needs time off, and

       ensuring that other high-performing umpires are available for other post-season games.

       (Woodfork Tr. 44:4-19, 67:10-68:25.)

       41.     Torre testified that MLB looks at the umpires’ “combination [of] experience and

performance for the year,” as evidenced by that umpires’ evaluations for the year in question, when

determining which umpires will be assigned to the World Series. Torre Dep., 31:7-16. Torre

specifically pointed to the Mid-Year Evaluation as an evaluation MLB utilizes in making World

Series selections. Torre Dep., 34:22-35:17. Torre also confirmed that seniority is a factor in

making World Series assignment decisions.

       ANSWER TO 41: Undisputed as to the first sentence of Paragraph 41, that Torre’s

       testimony, which speaks for itself and is the best evidence, identified the factors quoted in

       the first sentence of Paragraph 41. Vague as to the meaning of “umpires’ evaluations” in

       Plaintiff’s assertion and the cited testimony because the witness answered a question as to

       evaluations generally without reference to the type of written evaluation, if any, or

       particular year. Torre also reviews which umpires have been in the World Series and other

       post season events previously, and tries to include at least one umpire who has never served

       in the World Series before, as long as that umpire has earned that right. (Torre Tr. 38:7-

       39:7, 41:9-42:4.) Disputed and unsupported by the evidence as to the second sentence of

       Paragraph 41. Torre testified that year-end evaluations are not available at the time of

       MLB’s post-season selection determinations, but that mid-year evaluations are available at



                                                23
       that time. (Torre Tr. 35:6-17.) Torre did not testify that mid-year evaluations are “utilized”

       in making World Series selections. (Id.) Undisputed as to the third sentence of Paragraph

       41. Torre stated that seniority is not the controlling factor in MLB’s World Series

       determinations. (Torre Tr. 153:23-154:15.)

       42.     Marsh stated in his deposition that “seniority, [and] special event experience” were

considered, and that “[s]upervisor evaluations that include assessment of leadership skills, [and]

overall quality of performance fulfillment of duties and responsibilities” were also considered in

making World Series assignment decisions. Marsh Dep., 80:8-82:14.

       ANSWER TO 42: Undisputed and immaterial. Marsh’s testimony speaks for itself and

       is the best evidence. This assertion is immaterial because Marsh’s understanding of the

       criteria to be selected for World Series assignments is not relevant to Plaintiff’s motion for

       partial summary judgment, as Marsh was not a decision-maker with respect to any

       challenged employment decision. (Torre Tr. 22:6-12, 28:6-9; Woodfork Tr. 23:12-15;

       Manfred Tr. 29:22-30:4; McKendry Tr. 185:11-17.)

       43.     Woodfork testified that MLB’s “chief diversity officer” does not get involved in

the promotion of umpires to crew chief or the selection of umpires to the World Series. Woodfork

Dep., 203:24-204:17.

       ANSWER TO 43: Undisputed and immaterial. Undisputed that Woodfork’s testimony,

       which speaks for itself and is the best evidence, states that MLB’s Chief Diversity Officer

       does not get involved in the promotion process of umpires or in World Series selection

       determinations.    This assertion is immaterial because the involvement or lack of

       involvement of MLB’s Chief Diversity Officer in MLB’s crew chief promotion and World

       Series selection determinations does not create an inference of discrimination with respect



                                                24
            to the failure to promote Plaintiff or assign him to work the World Series and the assertion

            therefore is irrelevant to Plaintiff’s motion for partial summary judgment.

VI.         Overview of MLB’s Umpire Evaluation System.2

      VI.         Plaintiff’s heading should not be viewed as asserting a fact, but to the extent that
                  it is considered, the statement is disputed to the extent it implies that the
                  paragraphs that follow constitute an accurate “overview” of MLB’s umpire
                  evaluation processes.

            44.      Umpire evaluation reports ("UERs") are completed by umpire supervisors or

observers for each umpire regarding each of the games that the supervisors or observers actually

observe. Marsh Dep., 158:4-6. The UERs give umpire supervisors and observers the opportunity

to evaluate an umpire’s performance for each game they observe in a number of different areas,

including “Focus,” “Hustle/Mobility,” “Professionalism,” “MLB Procedures,” “Official Baseball

Rules and Interpretations,” “Ejections and Situation Management,” “Application of Pace of Game

Procedures,” “Style and Form of Calls,” and “Four-Umpire Mechanics.” See, e.g., Collective

Exhibit 26, 2011 UERs for Angel Hernandez. For each of those areas, umpires receive a rating of

“Meets Standard,” “Does Not Meet Standard,” or “Exceeds Standard.” Id. Supervisors at times

also provide written comments relating to one or more of those evaluation areas, though they are

not required to do so. See generally id.

            ANSWER TO 44: Disputed as to the first sentence of Paragraph 44 and unsupported the

            evidence. Field Evaluation Forms, which Plaintiff calls “UERs,” are completed and

            submitted only for games that a supervisor or field observer observes in person, which


2
  Plaintiff's 2002-2005 Mid-Year and Year-End Evaluations are attached hereto as Collective Exhibit 19, his 2006-
2009 Mid-Year Evaluations are attached hereto as Exhibit 20, his 2006-2009 Year-End Evaluations are attached
hereto as Exhibit 21, his 2010 Mid-Year Evaluation is attached hereto as Exhibit 22, his 2010 Year-End Evaluation
is attached hereto as Exhibit 23, his 2011-2016 Mid-Year Evaluations are attached hereto as Exhibit 24, his 2011-
2016 Year-End Evaluations are attached hereto as Collective Exhibit 25, and his 2011-2016 UERs are attached
hereto as Collective Exhibits 26-31.
          ANSWER TO FOOTNOTE 2: Undisputed.


                                                       25
       occurs for only about 50% of MLB games. (McKendry Decl. ¶ 7; McKendry Tr. 122:24-

       124:14.) Undisputed as to the second, third, and fourth sentences of Paragraph 44 based

       on the contents of the UER form, which speaks for itself and is the best evidence. For the

       Court’s convenience, MLB will adopt Plaintiff’s naming convention for Field Evaluation Forms as

       “Umpire evaluation reports” or “UERs” for purposes of this Counterstatement.

       45.     Woodfork testified that the UERs are “important for evaluation as well as the

supervisors’ comments.” Woodfork Dep., 195:8-196:16. Despite the testimony of Woodfork and

other MLB executives regarding the UERs’ importance in the evaluation of umpires, Manfred

inexplicably testified that the UERs were merely “a concession to the union.” Manfred Dep.,

72:18-73:25.

       ANSWER TO 45: Disputed and unsupported by the evidence as to the first sentence in

       Paragraph 45. In response to a question concerning the contents of a document sent to

       Woodfork in 2013 and whether MLB found it “important to evaluate an umpire with

       someone at the field watching them work in-person,” Woodfork testified that, between

       2008 and 2012, the document stated that “observations and supervisor presence is

       important for evaluation as well as the supervisors’ communication with the umpires.”

       (Woodfork Tr. 195:22-196:8.)        The cited testimony does not mention UERs.            (Id.)

       Disputed and unsupported by the evidence as to the second sentence of Paragraph 45.

       Plaintiff does not cite to any record evidence to support the assertion that Woodfork or

       other MLB executives regarded UERs as important to the evaluation of umpires, and that

       assertion is contradicted by the record. (Woodfork Tr. 27:10-13 (“[T]he game evaluations

       are not something that I discuss with Joe [Torre].”), 56:22-57:10 (“The game reports are

       just one small factor . . . .”), 58:9-12 (“So again, I think game reports are one . . . small

       snapshot . . . .”).) Because Plaintiff’s assertion is contradicted by the record evidence, it

                                                 26
       should be disregarded. Commissioner Manfred testified that the umpires’ union proposed

       a process for in-person observations, and that in order to reach an agreement during the

       early stages of the parties’ bargaining relationship, MLB agreed to the union’s proposal.

       (Manfred Tr. 73:8-25.)

       46.         Mid-Year Evaluations rate umpires on a number of different components,

including a “Field Evaluation Component,” an “Administrative Component,” “Plate Judgment,”

and “Base Judgment.” See, e.g., Exhibit 24, 2011 Mid-Year Evaluation of Angel Hernandez. “The

timing of the midyear evaluation process is done on a rolling basis as games are still being played.

Those evaluations run through June 30” of each season. McKendry Dep., 139:8-11. The drafting

of the Mid-Year Evaluations is “a collaborative effort among the umpiring department” at MLB.

Id. at 136:4-9.

       ANSWER TO 46: Undisputed.

       47.        The ratings in Mid-Year Evaluations “are decided on a case-by-case basis based on

the individual circumstances surrounding them.” McKendry Dep., 144:7-20. Torre and Woodfork

are responsible for making the “final call in terms of what grade to give on each of the criteria.”

Id. at 152:13-20. Torre testified that the Mid-Year Evaluations “come from” the game evaluations.

Torre Dep., 132:15-24. Both Torre and Marsh testified that there should not be any comments in

the Mid-Year Evaluations that are not found in UERs issued during that same time period. Marsh

Dep., 46:7-11; Torre Dep., 34:10-21. McKendry testified that MLB made no changes to the

process of preparing Mid-Year Evaluations for at least the years 2012-2016. McKendry Dep.,

155:23-156:10.

       ANSWER TO 47:             Undisputed as to the first sentence in Paragraph 47 based on

       McKendry’s testimony, which speaks for itself and is the best evidence. Undisputed as to



                                                 27
       the second sentence in Paragraph 47 based on McKendry’s testimony, which speaks for

       itself and is the best evidence. Disputed and unsupported by the evidence as to the third

       sentence of Paragraph 47. When asked “[w]ho makes the decision on what box to check

       between exceeds standard, meets standard or does not meet standard on the midyear and

       end-of-year evaluations?,” Torre testified “I don’t know, I don’t want to guess, but the

       supervisors basically make out the game evaluations.” (Torre Tr. 132:15-21.) Disputed

       and unsupported by the evidence as to the fourth sentence of Paragraph 47. When asked

       why there would be “any language in an umpire’s midyear or end-of-year evaluation that

       was never found in any of the game evaluations,” Torre testified “I really can’t answer that,

       I don’t see the game evaluations.” (Torre Tr. 35:18-23.) Undisputed as to the fifth sentence

       of Paragraph 47, based on McKendry’s testimony, which speaks for itself and is the best

       evidence.

       48.     Other information considered in generating the Mid-Year Evaluations are (i) ZE

reports (reports regarding an umpire’s accuracy calling balls and strikes), (ii) SURE results

(accuracy calling plays on the basepaths), (iii) UERs, (iv) “[t]he umpire’s functioning as a replay

official,” and (v) “the umpire’s handling of administrative duties, including his interaction with

the Office of the Commissioner and his peers and the Clubs.” McKendry Dep., 136:21-137:5.

While there is no meeting between MLB officials regarding the Mid-Year Evaluations, various

MLB officials (including McKendry and Woodfork) provide input and are given the opportunity

to edit the Mid-Year Evaluations before they are finalized. McKendry Dep., 137:13-141:18;

Woodfork Dep., 86:19-88:9, 231:24-232:6; Marsh Dep., 274:22-275:12.

       ANSWER TO 48: Disputed as incomplete. MLB also considers personal observations of

       and interactions with the MLB Umpiring Department, information relayed during weekly



                                                28
       conference calls discussing umpire performance among the MLB Umpiring Department

       and Umpire Supervisors, incidents involving the umpire such as ejections and

       confrontations with Players, managers and coaches, and umpire durability. (Pl. Ex. 12,

       Dkt. 142-13 at DEF1450; Pl. Ex. 13, Dkt. 142-143 at DEF1285-86; McKendry Tr. 136:21-

       137:5; Woodfork Tr. 85:2-87:17.)

       49.     Torre testified that for the Mid-Year Evaluations, the supervisors submit

information “and then Peter Woodfork will condense it or take all of the evaluations of the

supervisors and put it in the one that [Torre] get[s] to look at.” Torre Dep., 32:23-33:8.

       ANSWER TO 49: Undisputed that Torre’s testimony, which speaks for itself and is the

       best evidence, states that Woodfork will condense information provided by umpire

       supervisors for mid-year evaluations. Woodfork further explained that other members of

       the umpiring department also provide comments, and that by the time it gets to Woodfork,

       he is mainly “making sure there’s consistency . . . for the entire group” and providing

       “edit[s].” (Woodfork Tr. 225:12-227:24.)

       50.     Year-End Evaluations are evaluations of umpires issued by MLB after each season

and are a result of “[s]upervisors aggregat[ing] all of the end of game reports an umpire has

received through the season and assign[ing] an overall grade to each category.” Marsh Dep.,

89:19-90:8; see also Exhibit 6, at DEF 015092. Year-End Evaluations are reviewed not only by

MLB officials, but also by MLB’s legal and labor relations departments. Marsh Dep., 92:2-14.

Like Mid-Year Evaluations, for the Year-End Evaluations supervisors submit information “and

then Peter Woodfork will condense it or take all of the evaluations of the supervisors and put it in

the one that [Torre] gets to look at.” Torre Dep., 32:23-33:8; see generally Woodfork Dep.,

223:25-228:17.    Torre testified that the Year-End Evaluations also “come from” the game



                                                29
evaluations. Torre Dep., 132:15-24.

       ANSWER TO 50: Disputed and incomplete as to the first sentence of Paragraph 50, as

       Plaintiff’s citation regarding MLB “aggregating” game reports (UERs) to create year-end

       evaluations is taken from the Umpire Department Overview presentation sent in 2013 that

       was created by a non-decision-maker, the accuracy of which was called into question by

       MLB executives. (Manfred Tr. 68:6-13; Woodfork Tr. 207:25-208:4.) Marsh testified that

       the text quoted in the first sentence of Paragraph 50 was included in the Umpire Department

       Overview presentation and that year-end evaluations contain overall grades. (Marsh Tr.

       89:24-90:8.) The first sentence of Paragraph 50 is also incomplete. MLB also considers

       personal observations of and interactions with the MLB Umpiring Department, evaluative

       comments from the MLB Umpiring Department, information relayed during weekly

       conference calls discussing umpire performance among the MLB Umpiring Department

       and Umpire Supervisors, incidents involving the umpire such as ejections and

       confrontations with Players, managers and coaches, and umpire durability. (Pl. Ex. 12,

       Dkt. 142-13 at DEF1450; Pl. Ex. 13, Dkt. 142-14 at DEF1285-86; McKendry Tr. 136:21-

       137:5, 155:23-156:5; Woodfork Tr. 85:2-87:17.) Undisputed and immaterial as to the

       second sentence of Paragraph 50. Whether MLB’s legal and labor relations department

       reviews year-end evaluations is irrelevant to Plaintiff’s motion for partial summary

       judgment. Disputed and unsupported by the evidence and incomplete as to the third

       sentence of Paragraph 50 based on the additional information MLB considers in creating

       year-end evaluations. (Pl. Ex. 12, Dkt. 142-13 at DEF1450; Pl. Ex. 13, Dkt. 142-14 at

       DEF1285-86; McKendry Tr. 136:21-137:5; Woodfork Tr. 85:2-87:17.) Disputed and

       unsupported by the evidence as to the fourth sentence of Paragraph 50. When asked “[w]ho



                                               30
       makes the decision on what box to check between exceeds standard, meets standard or does

       not meet standard on the midyear and end-of-year evaluations?,” Torre testified “I don’t

       know, I don’t want to guess, but the supervisors basically make out the game evaluations.”

       (Torre Tr. 132:15-21.)

       51.    Year-End Evaluations grade umpires on a more expansive set of criteria than those

that are included in the UERs and Mid-Year Evaluations discussed above. See, e.g., Collective

Exhibit 25, 2011 Year-End Evaluation of Angel Hernandez. For each of these categories, like in

the UERs and Mid-Year Evaluations, an umpire is given a rating of “Meets Standard,” “Does Not

Meet Standard,” or “Exceeds Standard.” Id. Marsh testified that both “Does Not Meet” ratings

and “Exceeds Standard” ratings are relatively rare. Marsh Dep., 89:19-91:9. Marsh also admitted

in his deposition that MLB has the power to “take isolated incidents . . . from each and every

umpire and use that as an excuse to not promote them or put them in the World Series.” Id. at

85:21-86:5.

       ANSWER TO 51: Undisputed as to the first and second sentences of Paragraph 51, based

       on MLB’s year-end evaluation form, which speaks for itself and is the best evidence.

       Undisputed as to the third sentence of Paragraph 51 based on Marsh’s testimony, which

       speaks for itself and is the best evidence. Disputed, unsupported by the evidence, and

       immaterial as to the fourth sentence of Paragraph 51 and disputed that Marsh’s testimony

       was an “admission.” Plaintiff’s counsel asked Marsh a hypothetical question as to whether

       MLB “could . . . take isolated incidents, … from each and every umpire and use that as an

       excuse to not promote them or put them in the World Series.” (Marsh Tr. 85:21-25.) Marsh

       responded “Technically, yes.” (Marsh Tr. 86:5.) Immaterial because Plaintiff’s counsel

       asked Marsh to testify as to a hypothetical and Marsh’s answer was conjecture, and also



                                               31
       because Marsh is a not a decision-maker regarding Major League umpire promotion and

       World Series selection decisions that are the subject of Plaintiff’s motion for partial

       summary judgment. (Torre Tr. 22:6-12, 28:6-9, 195:10-12; Woodfork Tr. 23:12-24;

       McKendry Tr. 185:11-186:2; Manfred Tr. 29:22-30:4; McKendry Tr. 185:11-17.)

       52.     Mid-Year and Year-End Evaluations are created and maintained in a computer

program called Halogen. McKendry Dep., 150:10-23. The only draft of any Mid-Year or Year-

End Evaluation that one could “go back and look at” is the final evaluation that’s sent to the

umpire. McKendry Dep., 150:24-152:12; see also Woodfork Dep., 228:18-230:8. McKendry

further testified that he did not believe there is “anything that’s consistently maintained from year

to year” regarding any “records of the inputs that were received from various participants in the”

process of drafting the Mid-Year and Year-End Evaluations. That process has not changed since

McKendry began working in MLB’s umpire department. McKendry Dep., 158:11-25; see also

Woodfork Dep., 225:10-231:6.

       ANSWER TO 52: Undisputed as to the first sentence of Paragraph 52 that as of the date

       of McKendry’s testimony, MLB utilized the Halogen system. Disputed as to the second

       sentence of Paragraph 52 as to Plaintiff’s characterization of “drafts.” The mid-year and

       year-end evaluations are a collaborative and cumulative process that requires input from

       multiple sources via the Halogen system. Inputs from one particular source are not “drafts”

       of each evaluation that can be preserved. Each input constitutes a portion of the umpire’s

       review, and each portion is then aggregated to form the umpire’s complete review.

       (McKendry Tr. 150:16-20.) Undisputed as to the third sentence of Paragraph 52 based on

       McKendry’s testimony, which speaks for itself and is the best evidence. Undisputed and

       immaterial as to the fourth sentence of Paragraph 52 because the software used to evaluate



                                                 32
       umpires is not relevant to Plaintiff’s motion for partial summary judgment.

       53.     Since 2011, MLB has used at least two different systems for analyzing umpires’

accuracy calling balls and strikes: the Sportsvision system and the ZE system. McKendry Dep.,

15:22-16:13, 93:19-96:14. The ZE system has been used by MLB since at least 2015. Id. at 16:8-

13. MLB also uses the SURE system to evaluate umpires’ accuracy for calls made on the base

paths. McKendry Dep., 48:2-12.

       ANSWER TO 53: Undisputed and immaterial. The technology used to evaluate umpires’

       ZE scores is irrelevant to Plaintiff’s motion for partial summary judgment.

       54.     The strike zone used by MLB for its evaluation of umpires differs from the strike

zone used by TV networks when baseball games are broadcast to the public. Id. at 21:22-25:16;

Marsh Dep., 92:15-93:7.

       ANSWER TO 54: Undisputed and immaterial. The manner in which the strike zone is

       broadcast to the public is irrelevant to Plaintiff’s motion for partial summary judgment.

       55.     MLB’s strike zone consists of two vertical lines, which are based on the width of

home plate, and two horizontal lines, which are set based on individual batters and an algorithm

used by MLB. McKendry Dep., 22:4-25:16. For purposes of evaluating umpires, MLB includes

“buffers” around the strike zone. Id. at 28:15-31:7, 82:3-83:23, 84:13-90:25; Torre Dep., 163:2-

17; Woodfork Dep., 196:17-197:5. If a pitch is deemed by MLB to be within the “buffers”

surrounding the strike zone, MLB grades the umpires' call of that pitch as “acceptable” in its

evaluation of umpires. McKendry Dep., 28:15-31:7, 106:13-110:21, 117:25-118:8. These buffers

have been used by MLB since at least 2012. Id. at 81:3-23. MLB employees making those

determinations on behalf of MLB are supposed to do so overnight following each individual game.

Id. at 77:17-79:9.



                                               33
       ANSWER TO 55: Undisputed and immaterial. The mechanics of how MLB deems balls

       and strikes as “acceptable” is irrelevant to Plaintiff’s motion for partial summary judgment.

       56.     The existence of these “buffers” is not a secret. See McKendry Dep., 26:3-28:14,

98:8-104:22. MLB’s lack of transparency regarding these “buffers” and the strike zone used by

MLB has resulted in incomplete publicly available data and unwarranted criticism of umpires,

including Plaintiff, for calls perceived by non-MLB individuals to be incorrect when those calls

are, in fact, correct by MLB’s standards. See Marsh Dep., 93:22-96:18; Woodfork Dep., 195:8-

200:11.

       ANSWER TO 56: Undisputed and immaterial as to the first sentence of Paragraph 56.

       Whether the existence of “buffers” is a “secret” is irrelevant to Plaintiff’s motion for partial

       summary judgment. Disputed as improper argument and unsupported by the evidence, and

       immaterial as to the second sentence of Paragraph 56. Marsh testified that the existence of

       a buffer zone could result in misunderstandings between players and coaches. (Marsh Tr.

       94:14-19.) Plaintiff offers no support regarding unwarranted criticism of umpires and the

       Court should therefore disregard this assertion. Plaintiff’s assertion that there is an alleged

       “lack of transparency regarding these ‘buffers’” is disputed based on the first sentence in

       Paragraph 56 in which Plaintiff states that the existence of “buffers” is not a secret. The

       assertions in the second sentence of Paragraph 56 are immaterial because Plaintiff’s motion

       for partial summary judgment does not concern MLB’s alleged “lack of transparency

       regarding ‘buffers.’”

       57.     MLB employees also determine whether a pitch should be “adjusted” for purposes

of umpire evaluation. McKendry Dep., 110:22-111:20. Mr. McKendry described “adjusted

pitches” as follows:



                                                 34
       That would be a pitch that contacts the strike zone, but for the reasons [MLB]
       believes it is reasonable for the umpire not to call that pitch a strike, things like
       catcher’s influence, if the catcher dropped the pitch or did not present it properly,
       reached across the strike zone, things of that nature[.]

Id. (emphasis added).

       ANSWER TO 57: Undisputed and immaterial. Undisputed that MLB determines whether

       to adjust certain pitches for purposes of evaluating an umpire’s accuracy in calling balls

       and strikes. Undisputed that McKendry’s testimony, which speaks for itself and is the best

       evidence, states the criteria for when MLB would determine whether to adjust a pitch for

       purposes of evaluating an umpire’s accuracy in calling balls and strikes. The manner in

       which MLB determines whether a strike was properly called a ball, or whether a ball was

       properly called a strike, is irrelevant to Plaintiff’s motion for partial summary judgment.

       58.      Outside of this process of “adjusting” pitches, MLB is not supposed to change any

pitching data for any umpire—the only avenue for changing that data is via player-initiated

appeals. See McKendry Dep., 114:3-117:24.

       ANSWER TO 58: Undisputed and immaterial. Undisputed that outside of MLB’s post-

       game audit process, Major League umpire scores on pitching data are not adjusted except

       through an appeal initiated by an Major League umpire or an umpire union representative.

       (McKendry Tr. 114:2-115:8.) This assertion is immaterial because the process described

       in Paragraph 58 is irrelevant to Plaintiff’s motion for partial summary judgment.

       VII. Plaintiff has been qualified to be a crew chief since at least 2013, but MLB has
never promoted him to that position.

   VII.      Plaintiff’s heading should not be viewed as asserting a fact, but to the extent that
             it is considered, the statement is disputed and unsupported by the evidence.

       59.      Plaintiff “comes to work every day” and has never had significant injury issues in

his career that have caused him to miss substantial time on the field. See Marsh Dep., 98:2-24; see

                                                35
also Torre Dep., 172:13-19.

       ANSWER TO 59: Disputed and unsupported by the evidence. Torre testified that Plaintiff

       has not missed significant time since 2011. Marsh testified that in September 1999,

       Plaintiff said that he could not and did not work the entire month of September



       60.     From 2006-2009, Plaintiff received 24 “Exceeds Standard” ratings in individual

games. See Collective Exhibit 21, Plaintiff’s 2006-2009 Year-End Evaluations. During that same

time frame, Plaintiff received only one “Does Not Meet” rating, which was for an ejection in 2006.

See id. at DEF 015601. For each year from 2006-2009, Plaintiff received an “Exceeds Standard”

rating for his accuracy calling balls and strikes as a home plate umpire. Id. at DEF 15605 (2006),

DEF 15625 (2007), DEF 15643 (2008), and DEF 15659-15660 (2009).

       ANSWER TO 60: Undisputed and immaterial. Plaintiff’s evaluations for 2006-09 are

       irrelevant to Plaintiff’s motion for partial summary judgment, which does not concern any

       employment decisions made during those years.

       61.     From 2011-2016, Plaintiff received a total of 9 “Exceeds Standard” ratings in his

UERs, including at least one “Exceeds Standard” rating in each of those years. See Collective

Exhibits 26-31, Angel Hernandez’s 2011-2016 UERs. In that same time frame, Angel received

two “Does Not Meet” ratings (Collective Exhibit 26 at DEF 01704; Collective Exhibit 28 at DEF

002138-DEF 002139), but at least one of those “Does Not Meet” ratings was incorrectly given to

Angel by MLB.

       ANSWER TO 61: Disputed and immaterial. Disputed and unsupported by the evidence

       that one of Plaintiff’s “Does Not Meet” ratings was incorrectly given to Plaintiff, which

       Plaintiff fails to support with record evidence. Undisputed that Plaintiff received 9



                                               36
       “Exceeds Standards” in his UERs from 2011 through 2016, that he received at least one

       “Exceeds Standard” rating in each of those years, and that he received two “Does Not

       Meet” ratings in those years. The assertions contained in Paragraph 61 are immaterial

       because the record evidence confirms that the cumulative number of “Exceeds Standards”

       and “Does Not Meet” ratings contained in individual UERs given by non-decision-makers

       are insignificant to the decision-making-process for the employment decisions that are the

       subject of Plaintiff’s motion for partial summary judgment. (Torre Decl. ¶ 18; McKendry

       Tr. 143:4-147:6.)

       62.     Plaintiff’s first “Does Not Meet” rating relates to an incident in Boston—involving

the ejection of a manager. See Collective Exhibit 26, Plaintiff’s 2011 UERs, at DEF 001704. The

text of that evaluation reads as follows: “Report of subsequent actions between umpire West and

Terry Francona following Francona’s ejection by Umpire Hernandez. Umpire West immediately

interceded and was overly aggressive in the altercation and made the situation worse.”

       ANSWER TO 62: Undisputed that Plaintiff’s May 6, 2011 Situational Evaluation Report,

       which speaks for itself and is the best evidence, contains the language quoted in Paragraph

       62.

       63.     Plaintiff received another UER from that same game and involving that same

ejection. Id. at DEF 001705. On that other UER, Plaintiff received a “Meets Standard” rating,

and the supervisor or observer who completed that UER took no issue with Plaintiff’s ejection. Id.

Thus, the “Does Not Meet” rating given to Plaintiff regarding this incident (DEF 001704) was an

error. In his deposition, Torre could not provide any explanation or justification for MLB

incorrectly giving Plaintiff a “Does Not Meet” rating as to that ejection. Torre Dep., 64:20-66:20.

       ANSWER TO 63: Disputed, unsupported by the evidence, and improper argument.



                                                37
       Disputed and unsupported by the evidence as to Plaintiff’s assertion that “the supervisor or

       observer who completed th[is] UER took no issue with Plaintiff’s ejection.” Disputed,

       unsupported by the evidence, and improper argument as to Plaintiff’s assertion that this

       demonstrates that the “Does Not Meet” rating that Plaintiff also received for this game was

       in error, which Plaintiff fails to support with record evidence. Disputed as to Plaintiff’s

       characterization of Torre’s testimony that Torre “could not provide any explanation or

       justification for MLB incorrectly giving Plaintiff a “Does Not Meet” rating. Torre testified

       that he did not know why Plaintiff received two situational evaluations for the ejection that

       occurred at this game. (Torre Tr. 66:16-20.) Undisputed that Plaintiff received a second

       Situational Evaluation Report for the May 6, 2011 game in which he received a “Meets”

       rating.

       64.       MLB also made a similar “mistake” on Plaintiff’s 2013 Mid-Year Evaluation

regarding an ejection of the Braves manager, where the 2013 Mid-Year Evaluation stated that

Plaintiff received a “Does Not Meet” rating for that ejection when Plaintiff actually received a

“Meets Standard” rating on his UER regarding that ejection. See Marsh Dep., 255:12-265:8; Torre

Dep., 121:16-125:21.

       ANSWER TO 64: Disputed and unsupported by the evidence. Torre testified that the

       mid-year evaluation “seems to be” “inaccurate” solely based on the individual UER

       submitted for that game. (Torre Tr. 125:7-21.) Disputed as to Plaintiff’s characterization

       as a “mistake.” Mid-year evaluation ratings are not exclusively derived from UERs but

       rather involve a number of different sources of information. (Pl. Ex. 12, Dkt. 142-13 at

       DEF1450; Pl. Ex. 13, Dkt. 142-14 at DEF1285-86; McKendry Tr. 136:21-137:5;

       Woodfork Tr. 85:2-87:17.) Marsh testified that “[i]f . . . the [O]ffice [of the Commissioner



                                                38
       was] watching this game, and wanted to know what happened, maybe that’s where they

       came up with that does not meet.” (Marsh Tr. 262:25-263:7.)

       65.    Additional documents produced by MLB call into question whether Plaintiff’s

UERs even contain all of the “Exceeds” ratings Plaintiff was actually given by supervisors or

observers. For example, Plaintiff’s supervisor reported an “EXCEEDS” by email in 2013 for a

game that took place on April 4 of that year. See Exhibit 32, DEF 007930. Yet, when reviewing

Plaintiff’s UERs as produced by MLB, no such “Exceeds” rating can be found on a UER of that

date. See Collective Exhibit 28, at DEF 001852.

       ANSWER TO 65: Disputed, unsupported by the evidence, and improper argument.

       Although Plaintiff’s supervisor observed in an email that Plaintiff’s performance

       “exceed[ed]” expectations for a single game on April 4, 2013, Plaintiff fails to cite any

       record evidence that that observation should have been reflected in a UER.

       66.    While Plaintiff received a total of nine “Exceeds Standard” ratings from 2011-2016,

with at least one “Exceeds Standard” rating in each season during that time period, he received

only four “Exceeds Standard” ratings on Year-End Evaluations for the 2011-2016 seasons. See

Collective Exhibit 25, Plaintiff’s 2011-2016 Year-End Evaluations.

       ANSWER TO 66: Undisputed and immaterial. Undisputed that Plaintiff received four

       Exceeds Ratings in his 2011-2016 year-end evaluations and nine “Exceeds” ratings in his

       2011-2016 UERs. Immaterial because this is not a disparity as Plaintiff’s assertion

       suggests. Plaintiff ignores record evidence regarding the other sources of information used

       in creating year-end evaluations and that the number of Exceeds, Meets, and Does Not

       Meets that an umpire receives on his UERs do not determine his ratings in mid-year and

       year-end evaluations. (McKendry Tr. 143:4-147:16.)



                                               39
       67.     MLB failed to give Plaintiff any “Exceeds Standard” ratings for the 2013, 2014 or

2015 seasons, despite Plaintiff receiving one “Exceeds Standard” rating in his 2013 UERs, three

“Exceeds Standard” ratings in his 2014 UERs, and one “Exceeds Standard” rating in his 2015

UERs. Id.

       ANSWER TO 67: Disputed and immaterial. Disputed that MLB “failed” to give Plaintiff

       any “Exceeds Standard” rating. Undisputed that Plaintiff received one “Exceeds Standard”

       rating in his 2013 UERs, three “Exceeds Standard” ratings in his 2014 UERs, and one

       “Exceeds Standard” rating in his 2015 UERs. This assertion is immaterial because this is

       not a disparity as Plaintiff’s assertion suggests. Plaintiff ignores record evidence regarding

       the other sources of information used in creating year-end evaluations and that the number

       of Exceeds, Meets, and Does Not Meet that an umpire receives on his UERs do not

       determine his ratings in mid-year and year-end evaluations. (McKendry Tr. 143:4-147:16.)

       68.     Thus, though Year-End Evaluations are supposed to reflect and “come from” the

UERs given during that season (see Torre Dep., 34:10-21, 132:15-24; Marsh Dep., 46:7-11),

Plaintiff’s Year-End Evaluations for the 2011-2016 seasons do not accurately summarize

Plaintiff’s actual performance in those seasons.

       ANSWER TO 68: Disputed, unsupported by the evidence, and improper argument.

       Plaintiff’s “actual performance” in 2011-16 consists of much more than his performance

       reflected in UERs.     Around half of Plaintiff’s games were the subject of a UER.

       (McKendry Decl. ¶ 7.) As such, there are other sources of information that go into the

       year-end evaluations. For example, the Basic Agreement states that evaluations are created

       by “reports submitted by the Supervisors and Field Observers, observations of the Directors

       of Umpiring and their superiors, and . . . information generated by the ZE system . . . and



                                                   40
       evaluative comments from the Office of the Commissioner.” (Pl. Ex. 12, Dkt. 142-13 at

       DEF1450 (emphasis added); see also Pl. Ex. 13, Dkt. 142-14 at DEF1285-86.) Woodfork

       expanded on other sources that are utilized in creating the year-end. (Woodfork Tr. 85:2-

       87:17; see also McKendry Tr. 136:21-137:5.)

       69.     Unfortunately, this is a pattern of conduct by MLB that permeates not only

Plaintiff’s Year-End Evaluations, but also the Year-End Evaluations of other minority umpires as

well. See generally Exhibit 33, Report of Dr. Gregory Baxter (the “Baxter Report”). As the Baxter

Report shows, MLB did not accurately reflect the performance of minority umpires, including

Plaintiff, in the Year-End Evaluations for the 2011-2016 seasons. Id. Indeed, many of those

evaluations contain outright falsehoods and/or material misrepresentations. Id.

       ANSWER TO 69: Disputed and unsupported. This assertion fails to cite evidence that

       would be admissible. See Fed.R. Civ. P 56(c)(2); Local Rule 56.1(d). The “Baxter Report”

       is inadmissible because an unsworn expert report does not satisfy the admissibility

       requirements of Fed. R. Civ. P. 56(e) and cannot be used on a summary judgment motion.

       Even if the Court was willing to consider the assertions in Paragraph 69 notwithstanding

       the inadmissibility of the evidence cited, the Baxter Report fails to support these assertions

       for the reasons described more fully in Defendants’ Motion to Exclude Dr. Gregory Baxter,

       filed simultaneously herewith. (See also Abramson Decl., Ex. Y, Deposition Transcript of

       Dr. Gregory W. Baxter (“Baxter Tr.”) 87:6-12, 92:20-21, 155:15-18; Declaration of Denise

       Martin, Ph.D. (“Martin Decl.”) Ex. A at ¶¶ 48, 51; Abramson Decl. Ex. I, Deposition

       Transcript of Denise Martin, Ph.D. (“Martin Tr.”) 69:16-70:6, 72:17-24.) In addition,

       Baxter does not conclude that the “evaluations contain outright falsehoods and/or material

       misrepresentations” and therefore this assertion lacks any evidentiary support and should



                                                41
       be disregarded.

       70.    During that same time frame, Plaintiff only received one “Does Not Meet” rating

on his Year-End Evaluations. See Collective Exhibit 25 at DEF 001520. That “Does Not Meet”

rating was for an isolated, off-field incident in which Plaintiff got baseballs autographed for a

fellow umpire and a charity in which Plaintiff was involved. Id. That “Does Not Meet” rating

was given by MLB despite MLB acknowledging that “[f]or the greater part of [that] season,

[Plaintiff] did a commendable job of operating within the guidelines laid out in the policies

distributed to umpires.” Id. This is an example of what Marsh identified in his deposition when

he acknowledged that MLB can “take isolated incidents” from any umpire’s performance and use

it against that umpire. See Marsh Dep., 85:21-86:5.

       ANSWER TO 70: Disputed and unsupported by the evidence. Undisputed that Plaintiff

       received one “Does Not Meet” rating in his year-end evaluations from 2011-2016.

       Disputed that this “Does Not Meet” was for “an isolated, off-field incident.” Plaintiff’s

       Does Not Meet rating was for a clear and knowing violation of the Major League Baseball

       Umpire Manual when Plaintiff, serving as interim crew chief for a game during the 2012

       season, asked Cincinnati Reds Pitcher Homer Bailey to autograph eleven baseballs

       following a game in which Bailey pitched a no-hitter. (Pl. Tr. 173:5-174:16, 177:6-8.)

       Plaintiff understood that umpires were not permitted to ask players for autographs. (Pl. Tr.

       175:20-176:4.) MLB fined Plaintiff           and found that his actions were unprofessional

       and demonstrated extremely poor judgment, because, as interim crew chief, he was

       supposed to set a positive example for the rest of his crew. (Pl. Tr. 176:24-177:14; Torre

       Decl. Ex. G.) Disputed that Plaintiff’s misconduct is an “example” of using an “isolated

       incident” against Plaintiff as improper argument and further disputed that Marsh identified



                                               42
        any incident when responding to a question calling for a hypothetical response.

        71.       Marsh himself engaged in similar conduct when Marsh was a crew chief. See

Marsh Dep., 86:6-89:18. Marsh was also punished by MLB for that conduct. Id. Marsh was

eventually hired as an MLB umpire executive after retiring as an umpire and crew chief despite

that issue. Id.

        ANSWER TO 71: Disputed, unsupported by the evidence, and immaterial. Marsh

        testified that he once asked another umpire to get a baseball signed, and that he was

        suspended for three days and received a fine. (Marsh Tr. 86:12-88:6.) This assertion is

        immaterial because discipline that Marsh received is irrelevant to Plaintiff’s motion for

        partial summary judgment. Undisputed that Marsh was hired as an umpire supervisor

        following his retirement. The circumstances of Marsh’s hiring after his retirement are also

        irrelevant to Plaintiff’s motion for partial summary judgment.

        72.       Moreover, in addition to giving Plaintiff a “Does Not Meet” for that isolated

incident, MLB fined Plaintiff          which at the time was the largest fine ever given to an umpire

by MLB. See Exhibit 34, DEF 002451 – DEF 002452; see also Exhibit 6, DEF 015106 (showing

        as largest ever fine as of 2013). Though Torre testified in his deposition that he returned

fines “to a number of umpires,” Torre confirmed that he never returned Plaintiff’s fine. Torre Dep.,

117:16-121:15; see also Marsh Dep., 86:6-89:18.

        ANSWER TO 72: Disputed that Torre testified that he never returned Plaintiff’s fine.

        Torre testified that he did not remember whether he had returned Plaintiff’s fine. (Torre

        Tr. 121:5-15.) Undisputed that Plaintiff was fined           in connection with his actions

        seeking autographs from Homer Bailey, and that according to the Umpire Department

        Overview,           was the largest fine given to a Major League umpire as of August 2013.



                                                 43
          (Pl. Tr. 176:24-177:5; Torre Decl. Ex. G; Pl. Ex. 6, Dkt. 142-7 at DEF15106.) Undisputed

          that Torre’s testimony, which speaks for itself and is the best evidence, states that Torre

          has returned fines to Major League umpires.

          73.      Plaintiff has served as an interim crew chief for parts of each of the 2011-2016

seasons (Exhibit 35, Excerpts of Deposition of Angel Hernandez (“Hernandez Dep.”), 85:16-

86:10), and Plaintiff served as interim crew chief for the vast majority of the 2012 season. See

Collective Exhibit 27, Plaintiff’s 2012 UERS. The UERs submitted for the 2012 season heap

substantial praise on Plaintiff for his work in that capacity. See generally id. Torre agreed in his

deposition that Plaintiff “did a great job last year [(2012)] taking over Rapuano’s crew and

everything seemed to go well.” Torre Dep., 210:10-19.

          ANSWER TO 73: Undisputed as to the first sentence of Paragraph 73 that Plaintiff served

          as an interim crew chief for parts of each of the 2011-2016 seasons and for a total of 98 of

          162 games in the 2012 season. Disputed as to the second sentence of Paragraph 73 that the

          UERs “heap substantial praise” on Plaintiff. The UERs submitted for the 2012 season

          speak for themselves and are the best evidence of the contents of those documents.

          Undisputed as to third sentence of Paragraph 73 that Torre testified that he agreed with

          Marsh’s assessment, written in an email on January 30, 2013, which stated in part that

          Marsh “explained to Angel that he did a great job last year taking over Rapuano’s crew

          and everything seemed to go very well” and that Torre’s testimony speaks for itself and is

          the best evidence. (Torre Tr. 210:2-19; Abramson Decl. Ex. Q.)

VIII. MLB has used an incident involving Plaintiff as a purported justification for not
      promoting him to crew chief, when in actuality MLB’s conduct regarding that
      incident is further evidence of its discrimination against Plaintiff.

  VIII.         Plaintiff’s heading should not be viewed as asserting a fact, but to the extent that
                it is considered, the statement is disputed and unsupported by the evidence.

                                                   44
       74.     When discussing Plaintiff’s performance as an MLB umpire, several of the MLB

executives deposed by Plaintiff’s counsel in this case pointed to an incident during a May 9, 2013

game between the Oakland Athletics and the Cleveland Indians, wherein Plaintiff followed MLB

protocol to the letter in determining that a hit late in that baseball game was a double and not a

home run. See Exhibit 36, DEF 014664 – DEF 014665.

       ANSWER TO 74: Disputed, unsupported by the evidence, and improper argument.

       Disputed as to Plaintiff’s characterization that “Plaintiff followed MLB protocol to the

       letter” during this incident.     Plaintiff does not cite any evidence to support this

       characterization other than his own self-serving report of this incident and the document

       he cites does not contain any description of the “protocol” or how Plaintiff followed that

       protocol “to the letter.” The evidence Plaintiff cites confirms that he incorrectly ruled a

       batted ball a double when it should have been ruled a home run. Plaintiff admitted in

       deposition that the play was in fact a home run. (Pl. Tr. 150:10-13, 152:9-11.) However,

       Plaintiff did not change the original incorrect call after he reviewed instant replay video of

       the play. (Pl. Tr. 149:1-2; Torre Tr. 83:9-17.) Plaintiff blamed the quality of the video

       replay equipment. (Pl. Tr. 148:19-25, 152:19-20, 153:23-154:1; Torre Tr. 83:21-22.) MLB

       does not dispute that certain MLB deponents discussed this incident during their

       depositions as an example of Plaintiff’s lack of accountability and inability to admit when

       he made a mistake and to put an incident behind him. (Torre Tr. 83:9-84:17, 85:23-86:3;

       Woodfork Tr. 113:20-114:3.)

       75.     The primary reason Plaintiff was required to uphold the call on the field—that the

hit was a double and not a home run—was because the screen on which umpires reviewed replay

at the time was incredibly small and was not in high definition and the replay was thus

                                                45
inconclusive. See, e.g., Collective Exhibit 37; Marsh Dep., 120:22-121:2; Torre Dep., 90:12-91:8,

94:13-15, 98:7-99:25. Indeed, at least one MLB official admitted in his deposition that a high

definition television would have been better. Marsh Dep., 123:2-9. At least one media personality

suggested that the replay equipment did not even work correctly. See Exhibit 38, DEF 015031.

Torre expressed ignorance in his deposition regarding why Plaintiff and other umpires at that time

were forced to use inferior replay equipment, including the small, non-high definition TV shown

in Collective Exhibit 37, Torre Dep., 93:4-95:6. Torre also inexplicably testified that MLB “can’t

help” that the TV in use at the time was not high definition, despite the fact that MLB is a “$10

billion business.” Id. at 105:12-23; Manfred Dep., 31:11-14.

       ANSWER TO 75: Disputed and unsupported by the evidence as to the first sentence of

       Paragraph 75. The exhibits and testimony Plaintiff cites do not support the assertion that

       the size or quality of the video was the “primary reason Plaintiff was required to uphold

       the call on the field.” MLB employees all testified that the size or quality of the video

       Plaintiff reviewed was not an issue. (Torre Tr. 99:7-8 (“The replay procedure seemed to

       work; I can’t agree with that.”); Torre Tr. 106:5-6 (“So all umpires had access to the same

       screens that Angel did.”); Marsh Tr. 124:4-6 (“I think it worked fine in the past, we used it

       for a while and I think it worked fine in the past.”); Woodfork Tr. 103:21-104:4 (“[I]n my

       judgment, he did not make the correct call[.]”). Disputed as to the characterization of

       Marsh’s testimony in the second sentence of Paragraph 75, who responded “I guess you

       could certainly say that” when asked if a widescreen HDTV screen would have better

       served umpires for replay review. (Marsh Tr. 123:2-9.) Disputed and unsupported by the

       evidence as to third sentence of Paragraph 75 that a media personality suggested that

       MLB’s replay equipment did not work correctly. Disputed as to the fourth sentence of



                                                46
       Paragraph 75 as to Plaintiff’s characterization that Torre “expressed ignorance” at his

       deposition. Torre stated he was unaware of who was in charge of the decision regarding

       the type of replay equipment was put in baseball stadiums.              (Torre Tr. 93:14-22.)

       Undisputed as to the fifth sentence of Paragraph 75 that Torre’s testimony, which speaks

       for itself and is the best evidence, stated “[w]e can’t help that” regarding the fact that there

       was no HD replay review at the time of Plaintiff’s Cleveland missed call. The assertions

       contained in Paragraph 75 are immaterial because the type of video replay equipment in

       use in 2013 is irrelevant to Plaintiff’s motion for partial summary judgment.

       76.     Plaintiff was roundly criticized by the media for that call, and MLB was

indisputably aware of that criticism. See, e.g., Exhibit 39, DEF 007890 - DEF 007893; Exhibit 40,

DEF 007894 – DEF 007895. Due to MLB’s prohibition on umpires “mak[ing] public comments

that create an appearance of lack of impartiality towards a player or club that are critical to the

Commissioner of Baseball or that are otherwise inimical to the best interest of baseball,” Plaintiff

was unable to defend himself from the onslaught of criticisms, given MLB's failure to defend him

and his integrity as an umpire. Torre Dep., 167:24-169:18. MLB failed to do so.

       ANSWER TO 76: Disputed, unsupported by the evidence, and improper argument.

       Plaintiff’s citation to two newspaper articles fails to support the assertion in the first

       sentence of Paragraph 76 that he was “roundly criticized by the media.” Disputed and

       unsupported by the evidence as to the second and third sentences in paragraph 76 that MLB

       “failed” to defend Plaintiff. Following the incident, MLB issued a statement, which stated

       in part “[i]n the opinion of Angel Hernandez, who was last night’s crew chief, there was

       not clear and convincing evidence to overturn the decision on the field. It was a judgment

       call, and as such, it stands as final. . . Given what we saw, we recognize that an improper



                                                 47
       call was made. Perfection is an impossible standard in any endeavor, but our goal is always

       to get the calls right.” (Pl. Ex. 42, Dkt. 142-43.) Undisputed that MLB was aware that

       articles were written regarding Plaintiff’s missed call. Disputed as to the second sentence

       of Paragraph 76 that Plaintiff was unable to defend himself “[d]ue to” the quoted language

       in the second sentence of Paragraph 76, which is limited to “public statements that create

       an appearance of lack of impartiality toward a player or Club, that are critical of the

       Commissioner of Baseball, or that otherwise are inimical to the best interests of Major

       League Baseball.” An umpire’s ability to provide interviews and speak publicly, including

       with respect to controversial calls, is governed by Article 9.E. of the Basic Agreement,

       which is the best evidence and speaks for itself. (Pl. Ex. 12, Dkt. 142-13 at DEF1385; Pl.

       Ex. 13, Dkt. 142-14, at DEF1229.)

       77.     Unfortunately, MLB’s pattern of not defending Plaintiff and his integrity as a Major

League umpire has continued past the filing of this lawsuit. See DEF 015472.

       ANSWER TO 77: Disputed, unsupported by the evidence, and improper argument.

       Plaintiff has not placed this document before the Court so there is no evidence for the Court

       to consider to support this assertion, which should be disregarded. Plaintiff’s reference to

       a single document does not support the existence of a “pattern.” The document Plaintiff

       cites does not support the assertion of an example of MLB not defending Plaintiff or his

       integrity because it was a private communication between Woodfork and Torre concerning

       potential discipline of a player.

       78.     Despite the MLB officials’ repeated references to that game, Marsh testified that

he told Plaintiff that Plaintiff had “kept himself totally under control in a very difficult situation”

after that Cleveland game. Marsh Dep., 276:24-278:6.



                                                  48
       ANSWER TO 78: Disputed and immaterial. Marsh’s testimony regarding Plaintiff’s

       conduct during the Cleveland game is not inconsistent with “MLB officials’ repeated

       references to that game.” MLB executives referred to the Cleveland game as a criticism of

       Plaintiff’s lack of accountability, inability to admit a mistake, and to put an incident behind

       him in order to move forward. (Torre Decl. ¶ 21; Torre Tr. 104:3-8; Woodfork Tr. 112:24-

       113:11; see also McKendry Tr. 275:9-24; Marsh Tr. 277:18-25.) Marsh shared that

       concern, testifying “Angel had a tough time getting over stuff. He didn’t like somebody

       telling him or talking to him about something he did wrong. . . . When we talked to him,

       when Joe [Torre] was talking to him, about trying to get him some help, try to get through

       this stuff, he was in there sobbing like a baby, uncontrollably. When he left we'd say what

       can we do for this man.” (Marsh Tr. 195:16-196:11.) The assertion contained in Paragraph

       78 is immaterial because Marsh’s reaction to how Plaintiff conducted himself in the

       Cleveland game is irrelevant to Plaintiff’s motion for partial summary judgment because

       Marsh was not a decision-maker with respect to any of the challenged employment

       decisions. (Torre Tr. 22:6-12, 28:6-9; Woodfork Tr. 23:12-15; Manfred Tr. 29:22-30:4;

       McKendry Tr. 185:11-17.)

       79.     MLB had publicly supported white umpires in similar situations. For example, in

2011, umpire Jerry Meals incorrectly called a player “safe” at home plate, ending a 19-inning

baseball game. See Exhibit 41 (Exhibit 79 to Torre Dep.). Following the game, MLB issued a

public statement acknowledging that the call was missed and saying that Umpire Meals is a “hard-

working, respected umpire, and no one feels worse than him” about the missed call. Id. MLB

further stated that it knew that the mistake “was not a product of a lack of effort.” Id. Despite that

incident, Jerry Meals was ultimately promoted to crew chief in the 2014 season. Marsh Dep.,



                                                 49
142:3-10.

       ANSWER TO 79: Disputed and unsupported as to the first sentence of Paragraph 79,

       which Plaintiff fails to support with any record evidence. Disputed and unsupported by

       the evidence as to the second sentence of Paragraph 79, which Plaintiff supports with only

       one newspaper article, which is not admissible evidence on summary judgment. In any

       event, undisputed that Meals made an incorrect call in July 2011, but disputed and

       unsupported by the evidence that Meals’s incorrect call in 2011 was “similar” to Plaintiff’s

       missed call in Cleveland in 2013. Torre testified these situations were different because

       Meals’s missed call was before the advent of replay. (Torre Tr. 103:21-24; see also

       McKendry Tr. 135:18-21.) The situations were not similar because Meals “admitted to

       making a mistake,” while Plaintiff did not. (Torre Tr. 104:3-8.) Undisputed as to the third

       sentence of Paragraph 79 that MLB issued a statement following Meals’s missed call, and

       that statement speaks for itself and is the best evidence. Disputed and unsupported by the

       evidence as to the fourth sentence of Paragraph 79 as Meals was promoted to crew chief

       for the 2015 season, not 2014. Meals’s promotion is not relevant to Plaintiff’s motion for

       partial summary judgment because Hernandez did not apply for the open crew chief

       positions for the 2015 season. (McKendry Decl. ¶ 11.)

       80.     MLB did not do the same with Plaintiff. See Exhibit 42, DEF 007950. While MLB

publicly praised and supported Umpire Meals despite his missed call, MLB simply stated as to

Plaintiff and his incident in Cleveland that “[i]n the opinion of [Plaintiff], who was last night’s

crew chief, there was not clear and convincing evidence to overturn the decision on the field. It

was a judgment call, and as such, it stands as final.” Compare id. and Exhibit 41.

       ANSWER TO 80: Disputed. Undisputed that the statements MLB issued on July 27,



                                                50
       2011 and May 9, 2013 were not identical because the circumstances were not the same and

       the conduct of the umpires involved was not identical.             Disputed as to Plaintiff’s

       characterization of those statements as unsupported by the evidence cited. The statements

       speak for themselves and are the best evidence.

       IX.         MLB’s has repeatedly made baseless criticisms of the “perception” of Plaintiff.

             IX.      Plaintiff’s heading should not be viewed as asserting a fact, but to the
                      extent that it is considered, the statement is disputed and unsupported by
                      the evidence.

       81.         As discussed in Plaintiff’s Complaints, after Torre arrived in the MLB front office

for the 2011 season, Plaintiff’s Year-End Evaluations contained numerous references to the

“perception” of Plaintiff. See generally Dkt. 35; see also, e.g., Collective Exhibit 26 at DEF

001505, DEF 001508, DEF 001519, DEF 001527, DEF 001530.

       ANSWER TO 81: Disputed, unsupported by the evidence, and immaterial. Plaintiff’s

       assertion that Plaintiff’s year-end evaluations contain “numerous references” to Plaintiff’s

       perception after Torre’s arrival is unsupported by the evidence. The documents cited speak

       for themselves and are the best evidence. Disputed as to Plaintiff’s suggestion that

       references to Plaintiff’s perception in his evaluations were due to Torre’s arrival, as

       Plaintiff does not cite any evaluations prior to Torre’s arrival. The assertion is immaterial

       because the number of references to Plaintiff’s “perception,” without any comparison to

       the reviews of other umpires, does not give rise to an inference of discrimination and

       therefore is irrelevant to Plaintiff’s motion for partial summary judgment. The record

       evidence demonstrates that white umpires received similar comments in their evaluations.




                                                   51
      83.    Kerwin Danley is an African-American umpire. Exhibit 2, Affidavit of Angel

Hernandez.

      ANSWER TO 83: Undisputed.

      84.    At times, MLB went so far as to supplement Plaintiff’s one of Plaintiff's Mid-Year



                                             52
Evaluations to specifically include comments on perception, and that supplementation was praised

by at least one MLB executive. See, e.g., Exhibit 43, DEF 008045; Exhibit 44, DEF 014826.

       ANSWER TO 84: Disputed, unsupported by the evidence, and improper argument.

       Plaintiff cites to a single email that Rich Rieker sent requesting that certain language be

       included in Plaintiff’s 2011 mid-year evaluation. Rieker is one of the supervisors who has

       input into the mid-year reviews of umpires. (Torre Tr. 186:3-13.) This exhibit does not

       support the assertion that “at times” MLB “supplement[ed]” Plaintiff’s evaluation to

       include comments regarding his “perception.” Disputed that at least one MLB executive

       “praised” Rieker’s comment. Marsh testified that his response, which stated “Well done,

       Rich!” signified that Marsh believed that Rieker had submitted a well-written report.

       (Marsh Tr. 228:10-12.)

       85.    Though MLB repeatedly harped on the “perception” of Plaintiff (and, as discussed

below, other minority umpires), Marsh testified that he knew of nothing other than certain balks

called by Plaintiff that warranted MLB comments about the “perception” of him. Marsh Dep.,

174:24-175:23.

       ANSWER TO 85: Disputed, unsupported by the evidence, and improper argument.

       Plaintiff fails to cite any evidence to support the assertion that MLB “repeatedly harped”

       on the perception of Plaintiff and as such the Court should ignore this assertion. Disputed

       that Marsh testified he knew of nothing other than certain balks called by Plaintiff that

       warranted MLB comments about the “perception” of him. (See, e.g., Marsh Tr. 144:18-

       22; 162:5-163:10; 256:17-23.)

       86.    “Perception” is not a listed criterion for promotion to crew chief. See Exhibit 14,

MLB’s Answers to Plaintiff’s Interrogatories.



                                                53
          ANSWER TO 86: Disputed. Defendants’ Response #4 listed multiple factors in the

          consideration for promotion to crew chief that bear on the “perception” of an umpire,

          including, but not limited to, “on-field presence,” “demeanor,” “hustle,” and “agility and

          position accuracy in getting the appropriate angle on calls.”          Moreover, the Basic

          Agreement states that MLB can consider “factors that it may deem appropriate when

          exercising its appointment discretion.” (Pl. Ex. 12, Dkt. 142-13 at DEF1363; Pl. Ex. 13,

          Dkt. 142-14 at DEF1210.)

X.        Plaintiff has continuously applied for the crew chief position, only to be turned down
          by MLB in favor of white umpires who are less qualified than Plaintiff.

     X.         Plaintiff’s heading should not be viewed as asserting a fact, but to the extent that
                it is considered, the statement is disputed and unsupported by the evidence.

          87.      Plaintiff submitted written applications for the crew chief position for at least the

2013, 2014 and 2017 seasons. See Hernandez Dep., 64:25-65:9; Exhibit 45, AH 000823; Exhibit

46, DEF 015661.

          ANSWER TO 87: Undisputed that Plaintiff applied for the crew chief position for the

          2013, 2014, and 2017 seasons.

          88.      MLB officials have told Plaintiff that he would one day be a crew chief. See Marsh

Dep., 157:6-9; Exhibit 47, DEF 023960.

          ANSWER TO 88: Disputed, unsupported by the evidence, and immaterial. Plaintiff’s

          Exhibit 47, dated January 30, 2016, does not state that Torre “told Plaintiff that he would

          one day be a crew chief,” only that Torre had Plaintiff “on the radar for a possible Crew

          Chief position in the future.” This assertion is immaterial because whether MLB officials

          told Plaintiff that he was being considered for crew chief positions does not create an

          inference of discrimination with respect to the failure to promote Plaintiff or assign him to



                                                    54
       work the World Series and the assertion therefore is irrelevant to Plaintiff’s motion for

       partial summary judgment.

       89.     MLB is acutely aware of Plaintiff’s desire to be a crew chief and that MLB

continually passing him over for that position in favor of white umpires has greatly upset Plaintiff.

See, e.g., Exhibit 48, DEF 015066 – DEF 015067; Exhibit 49, DEF 015528 – DEF 015529; Exhibit

50, DEF 023961 – DEF 023963; Marsh Dep., 218:19-219:12 (discussing an email wherein Marsh

states that Plaintiff is “really into being a crew chief” and expressing concern “if umpires with less

seniority were picked over him”); Marsh Dep., 248:7-14, 267:2-269:2; Woodfork Dep., 167:10-

18.

       ANSWER TO 89: Disputed and immaterial. Undisputed that MLB is aware that Plaintiff

       wanted to be a crew chief. Disputed that it has “continually pass[ed] him over for that

       position in favor of white umpires.” Plaintiff was not promoted because he did not

       consistently demonstrate the qualities that the decision-makers deemed to be most

       important for a permanent crew chief, including but not limited to leadership ability,

       accountability, the ability to move on from past mistakes, the ability to handle and defuse

       difficult on-field situations, and lack of confidence in his ability to perform in a more

       critical and visible role. (Torre Decl. ¶¶ 19-42; Declaration of Peter Woodfork (“Woodfork

       Decl.”) ¶ 7; Pl. Ex. 108, Dkt. 142-110; Torre Tr. 82:20-86:3, 130:22-131:11, 139:18-

       140:18; Woodfork Tr. 94:21-95:21, 112:24-113:11 see also McKendry Tr. 206:5-207:3,

       210:10-211:19, 228:4-21; Marsh Tr. 38:17-43:11.)           These assertions are immaterial

       because Plaintiff’s “desire to be a crew chief” and his state of mind are irrelevant to

       Plaintiff’s motion for partial summary judgment.

       90.     By the 2017 season, Plaintiff had been a major league umpire for at least 24 years,



                                                 55
and in fact was the most senior umpire to apply for the crew chief position for the 2017 season.

See Exhibit 51 at DEF 008083.

       ANSWER TO 90: Undisputed.

       91.    Marsh confirmed in his deposition that Plaintiff had “a very good umpiring year in

2016.” Marsh Dep., 251:11-21.

       ANSWER TO 91: Undisputed and immaterial. Undisputed that that March testified that

       Plaintiff had “a very good umpiring year in 2016.” The assertion is immaterial because

       Marsh was not a decision-maker with respect to any of the decisions that are the subject of

       Plaintiff’s motion for partial summary judgment.

       92.    Despite Plaintiff’s performance and experience at the time MLB made crew chief

promotion decisions for the 2017 season, Plaintiff was not promoted, and instead MLB promoted

three white umpires: Paul Emmel, Mike Everitt and Sam Holbrook. See Exhibit 52, DEF 008032.

       ANSWER TO 92: Disputed, unsupported by the evidence, and improper argument

       regarding Plaintiff’s “performance and experience.” Plaintiff fails to cite any evidence in

       support of his assertion that he was not promoted “[d]espite [his] performance and

       experience,” and the Court should therefore disregard it. (See also Pl. Tr. 58:6-18 (Plaintiff

       admitting he does not know his qualifications compare to those promoted to crew chief).)

       Undisputed that Paul Emmel, Mike Everitt and Sam Holbrook were promoted to the crew

       chief position in 2017 because they were the most qualified applicants at that time based

       on the legitimate, non-discriminatory criteria MLB decision-makers applied. In MLB’s

       judgment, unlike Plaintiff, Emmel, Everitt and Holbrook demonstrated consistency in

       leadership, the ability to manage on-field situations, and communicated effectively with

       other umpires, the Office, Club personnel, and players.            (Torre Decl. ¶¶ 48-50.)



                                                56
        Additionally, MLB concluded that Emmel, Everitt and Holbrook would be able to handle

        the additional responsibilities and increased visibility associated with the permanent crew

        chief role. (Id.)

        93.      MLB’s pattern of promoting white umpires to crew chief over Plaintiff has

continued even after this lawsuit was filed. See, e.g., McKendry Dep., 230:12-231:10; Exhibit 17,

DEF 008050 – DEF 008066.

        ANSWER TO 93: Disputed, unsupported by the evidence, and improper argument. The

        evidence cited does not establish a “pattern,” and Plaintiff’s assertion fails to cite any

        evidence regarding promotions after this lawsuit was filed.                   The assertion is also

        contradicted by paragraph 2, footnote 1 of Plaintiff’s 56.1 Statement.

        94.      Manfred approved the umpire promotions for the 2017 season. See Exhibit 53,

DEF 008044.

        ANSWER TO 94: Disputed and unsupported by the evidence. The document cited does

        not support the assertion that Commissioner Manfred “approved” the promotions for the

        2017 season. The email sent to the Commissioner identified the umpires who had already

        been “named” crew chiefs for the 2017 season at the time the email was sent.

        Commissioner Manfred testified that he “would usually be informed” of crew chief

        decisions, but did not have to “sign off” on those decisions. (Manfred Tr. 15:20-16:5 (“I

        think that usually my involvement would be just acknowledging receipt of an e-mail telling

        me what they were going to do.”).)

        95.      At the time of his promotion to crew chief for the 2017 season, Paul Emmel3 had



3
 Umpire Emmel’s 2006-2009 Mid-Year Evaluations are attached hereto as Exhibit 54, his 2006-2009 Year-End
Evaluations are attached hereto as Exhibit 55, his 2010 Mid-Year Evaluation is attached hereto as Exhibit 56, his
2010 Year-End Evaluation is attached hereto as Exhibit 57, his 2011-2016 Mid-Year Evaluations are attached hereto

                                                       57
only 17.5 years of experience as a Major League umpire—at least 6.5 years less than Plaintiff. See

Exhibit 51 at DEF 008083.

        ANSWER TO 95: Undisputed that at the time of Paul Emmel’s promotion to crew chief,

        he had 17.5 years of experience and that Plaintiff had 24 years of experience.




        ANSWER TO 96: Disputed and immaterial. Undisputed as to the first sentence of

        Paragraph 96.




                                                                                                               In



as Exhibit 58, his 2011-2016 Year-End Evaluations are attached hereto as Collective Exhibit 59, and his 2011-2016
UERs are attached hereto as Collective Exhibits 60-65.
        ANSWER TO FOOTNOTE 3: Undisputed.

                                                       58
MLB’s judgment, unlike Plaintiff, Emmel demonstrated consistency in leadership, the

ability to manage on-field situations, and communicated effectively with other umpires,

the Office, Club personnel, and players. (Torre Decl. ¶ 48.) Additionally, MLB concluded

that Emmel, demonstrated the ability to read and react to situations, which made him a

strong crew chief candidate, and he exemplified those qualities while serving as acting

crew chief prior to his appointment to a full-time role. (Id.)




                                         59
                                                                                    When Plaintiff

missed five calls on the bases in one season, Plaintiff received only a “Meets Standard” rating, and

MLB stated that it was a “trend” that was a “slight concern” to them. See Collective Exhibit 25,

Plaintiff’s 2012 Year-End Evaluation, at DEF 001523.

       ANSWER TO 99:




                                                                           . Undisputed as to the

       second sentence of Paragraph 99 that in Plaintiff’s 2012 year-end evaluation Plaintiff

       received a Meets standard in Base Judgment, which stated “Three of your [Hernandez’s]

       missed calls were on force plays at first base. This trend is a slight concern to the

       Commissioner’s Office and you should look at your positioning on the plays you missed

       at first base to see if there are any notable differences when compared to the plays you are



                                                60
        getting correct.” (Pl. Ex. 25, Dkt. 142-26 at DEF1523.) The comparisons Plaintiff seeks

        to make between these two assertions are immaterial because the “concerning trend” with

        Hernandez’s performance was not that he missed five calls but that three of his missed calls

        were on force plays at first base. (Id.) Further, the performance rating in Paragraph 99

        concern different years, making the comparison irrelevant to Plaintiff’s motion for partial

        summary judgment.

        100.     Plaintiff has at least 6.5 years more experience than Emmel. See Exhibit 51 at DEF

008083; Exhibit 12 at DEF 001443.

        ANSWER TO 100: Duplicative of Plaintiff’s Paragraph 95. In any event, undisputed that

        at the time of Paul Emmel’s promotion to crew chief, he had 17.5 years of experience and

        that Plaintiff had 24 years of experience.

        101.     Mike Everitt4 was also promoted to crew chief for the 2017 season. Exhibit 52,

DEF 008032.

        ANSWER TO 101: Undisputed.

        102.     Everitt was promoted to crew chief by having his “interim” tag removed during the

offseason. See id.; Torre Dep., 184:13-185:15, 189:17-190:11.

        ANSWER TO 102: Undisputed and immaterial. Undisputed that following the 2016

        season, Mike Everitt was notified by MLB that the “interim” was being removed from his

        crew chief appointment for the 2017 season. This assertion is immaterial because the

        circumstances of MLB’s notifying Everitt that he would be a crew chief for the 2017 season




4
 Umpire Everitt’s 2010 Mid-Year Evaluation is attached hereto as Exhibit 66, his 2010 Year-End Evaluation is
attached hereto as Exhibit 67, his 2011-2016 Mid-Year Evaluations are attached hereto as Collective Exhibit 68, his
2011-2016 Year-End Evaluations are attached hereto as Collective Exhibit 69, and his 2011-2016 UERs are attached
hereto as Collective Exhibits 70-75.
         ANSWER TO FOOTNOTE 4: Undisputed.

                                                        61
      are irrelevant to Plaintiff’s motion for partial summary judgment.

      103.   Everitt was not put through the same process as the other umpires promoted for the

2017 season, who were subject to a voting procedure used by MLB. See Exhibit 76, DEF 008041

– DEF 008042.

      ANSWER TO 103: Disputed and unsupported by the evidence. Torre testified that

      “Everitt ha[d] to go through the same process as the other crew chief candidates.” (Torre

      Tr. 184:13-185:3.)




                                              62
                                     This assertion is immaterial because Plaintiff does not

provide any evidence that the number of Exceeds, Meets, and Does Not Meet that an

umpire receives on his UERs determines his ratings on his year-end evaluations, and it

ignores the additional sources of information used for creating year-end evaluations. In

MLB’s judgment, unlike Plaintiff, Everitt demonstrated consistency in leadership, the

ability to manage on-field situations, and communicated effectively with other umpires,

the Office, Club personnel, and players. (Torre Decl. ¶ 49.) Additionally, MLB concluded

that Everitt, displayed a composed and professional demeanor on and off the field that

earned the respect of his peers, Club personnel, and players, and he mentored less

experienced umpires. On multiple occasions during the 2016 season, MLB asked Everitt

to join other crews to fill staffing gaps. This created trying demands on his travel schedule

and required him to work collaboratively with a wide cross-section of umpires, all while

serving as an interim crew chief with on multiple crews. MLB determined that he excelled

under those difficult circumstances. (Id.)




                                         63
108.   Plaintiff has at least six years more experience as a Major League umpire than



                                     64
Everitt. See Exhibit 12 at DEF 01443.

        ANSWER TO 108: Undisputed that as of the end of the 2014 season, Mike Everitt had

        16 years of experience and Plaintiff had 22 years of experience.

        109.     Sam Holbrook had 16.5 years of experience at the time he was promoted to crew

chief for the 2017 season.5 Exhibit 51, DEF 008083.




                                                          In MLB’s judgment, unlike Plaintiff, Holbrook

        demonstrated consistency in leadership, the ability to manage on-field situations, and

        communicated effectively with other umpires, the Office, Club personnel, and players.

        (Torre Decl. ¶ 50.) Additionally, MLB concluded that Holbrook, demonstrated the ability

        to deescalate difficult on-field situations, and he has a strong command of the rules.

        Holbrook has served on a joint committee of MLB and the umpire’s union on training,



5
 Umpire Holbrook’s 2006-2009 Mid-Year Evaluations are attached hereto as Exhibit 78, his 2006-2009 Year-End
Evaluations are attached hereto as Exhibit 79, his 2010 Mid-Year Evaluation is attached hereto as Exhibit 80, his
2010 Year-End Evaluation is attached hereto as Exhibit 81, his 2011-2016 Mid-Year Evaluations are attached hereto
as Collective Exhibit 82, his 2011-2016 Year-End Evaluations are attached hereto as Collective Exhibit 83, and his
2011-2016 UERs are attached hereto as Collective Exhibits 84-88.
         ANSWER TO FOOTNOTE 5: Undisputed.

                                                       65
       which assists the parties in vetting rule changes and rules interpretations. MLB determined

       that when given interim crew chief responsibilities, Holbrook excelled in the role. (Id.)




       ANSWER TO 110: Undisputed.




       112.   Plaintiff had more seniority than each of the umpires promoted to crew chief for

the 2017 season. See Exhibit 51 at DEF 008083; Exhibit 12 at DEF 001443.

       ANSWER TO 112: Undisputed.

       113.   Torre did not conduct any side by side comparison of the umpires that applied for

the crew chief position for the 2017 season. Torre Dep., 191:18-25.

       ANSWER TO 113: Disputed and unsupported by the evidence. Torre testified that he

       did not perform a “side-by-side comparison of game evaluations [UERs] between Angel

       Hernandez” and the three umpires promoted to crew chief for the 2017 season. (Torre Tr.

       191:18-25.)

       114.   Though MLB officials seemed to downplay this in their depositions (see, e.g.,



                                               66
Woodfork Dep., 191:2-193:3), MLB has previously placed great emphasis on the seniority of crew

chief candidates and expressed concern for promoting umpires to crew chief when those umpires

have less seniority than other candidates. See, e.g., Exhibit 89, DEF 008128; Marsh Dep., 239:8-

240:23.

       ANSWER TO 114: Disputed, unsupported by the evidence, and immaterial. Plaintiff

       cites to an isolated incident in which Marsh, a non-decision-maker, expressed concern

       regarding promoting an umpire to crew chief over 31 umpires with more experience.

       (Marsh Tr. 239:16-24.) The cited materials do not establish that MLB had “previously”

       placed great emphasis” on “seniority.” Disputed as to Plaintiff’s assertion that MLB

       officials allegedly “downplay[ed]” anything at deposition. This assertion is contradicted

       by the record as MLB deponents testified that seniority was not “the overriding important

       factor[] in the decision.” (McKendry Tr. 218:3-11; Torre Tr. 156:17-25; Marsh Tr. 47:25-

       48:4, 270:19-23.) This assertion is immaterial because whether MLB “previously placed”

       greater emphasis on seniority prior to 2011 is irrelevant to Plaintiff’s motion for partial

       summary judgment.

       115.   No contemporaneous documentation has been provided about MLB’s reasoning for

why some umpires are promoted to crew chief and others are not. The only documentation

asserting any rationale of that decision are letters sent to umpires who applied for but were not

promoted to the crew chief position. See Exhibit 90, DEF 008127 – DEF 008131; Exhibit 91, DEF

008019 – DEF 008021; Exhibit 92, DEF 008046 – DEF 008049. Those letters are created after

the promotion decisions are made, and seem to contain after-the-fact rationales for not promoting

those umpires. Id. MLB at times may have held a conference call to discuss crew chief candidates,

but no minutes or other written notes reflecting those meetings were produced by MLB. See, e.g.,



                                               67
Exhibit 93, at DEF 007620.

       ANSWER TO 115: Disputed, unsupported by the evidence, and improper argument.

       Disputed and unsupported by the evidence as to the first sentence of Paragraph 115.

       Defendants have provided numerous documents regarding the factors that it considers in

       making promotions to crew chief. (Torre Decl. Ex. E; Pl. Ex. 14, Dkt 142-15 at Response

       #4; Pl. Ex. 16, Dkt 142-17; Torre Tr. 82:10-19, 139:18-140:7, 142:18-143:2; Woodfork Tr.

       25:4-14, 27:7-29:25; see also McKendry Tr. 218:22-219:5.) Disputed and unsupported by

       the evidence as to the second and third sentences of Paragraph 115 as to Plaintiff’s assertion

       that MLB’s letters sent to umpires not selected for crew chiefs contain “after-the-fact

       rationales.” McKendry testified that these letters “memorialize the reason that [MLB]

       made the decision[s]” for crew chief. (McKendry Tr. 251:2-14; 255:19-22.) Woodfork

       also described that the rationales provided in the letters are the same as what is “provided

       when the [crew chief] decision is made.” (Woodfork Tr. 139:5-11.) Disputed as to the

       fourth sentence of Paragraph 115 as to Plaintiff’s characterization that MLB “at times may

       have a conference call.” As the exhibit Plaintiff cites and the testimony reflects, the MLB

       umpiring department has a weekly conference call during the crew chief decision-making

       process to discuss crew chief candidates. (Pl. Ex. 93, Dkt 142-95; Woodfork Tr. 35:23-

       36:8, 85:17-86:4.)

       116.   Plaintiff’s on-field statistics also compares favorably to the white umpires who

were promoted to crew chief over Plaintiff. See Exhibit 94, DEF 010814 – DEF 010831.

       ANSWER TO 116: Disputed and unsupported by the evidence. An actual review of

       Plaintiff’s Exhibit 94, which Plaintiff presents to the Court with no analysis at all, does not

       demonstrate that Plaintiff’s “on-field statistics” compared favorably to nonminority



                                                 68
       umpires. In fact, the statistics contained in this spreadsheet demonstrate that Plaintiff was

       below average in most seasons when compared to other umpires. Plaintiff’s ZE rankings

       (his accuracy in calling balls and strikes compared to other umpires) were as follows: (i)

       In 2011, Plaintiff was 9 out of 67 ranked umpires; (ii) In 2012, Plaintiff was 46 out of 66

       ranked umpires; (iii) In 2013, Plaintiff was 25 out of 68 ranked umpires; (iv) In 2014,

       Plaintiff was 61 out of 71 ranked umpires; (v) In 2015, Plaintiff was 49 out of 76 ranked

       umpires; (vi) In 2016, Plaintiff was 39 out of 75 ranked umpires; (vii) In 2017, Plaintiff

       was 45 out of 74 ranked umpires; and (viii) In 2018, Plaintiff was 39 out of 74 ranked

       umpires. Plaintiff’s SURE rankings (measuring correct calls on the bases compared to

       other umpires) were as follows (SURE rankings are not available for the 2011 season): (i)

       In 2012, Plaintiff was 31 out of 66 ranked umpires; (ii) In 2013, Plaintiff was 56 out of 68

       ranked umpires; (iii) In 2014, Plaintiff was 59 out of 71 ranked umpires; (iv) In 2015,

       Plaintiff was 40 out of 76 ranked umpires; (v) In 2016, Plaintiff was 55 out of 75 ranked

       umpires; (vi) In 2017, Plaintiff was 61 out of 75 ranked umpires and; (vii) In 2018, Plaintiff

       was 56 out of 74 ranked umpires. As Torre and Woodfork testified, Plaintiff is not better

       than most umpires on a statistical basis and can at times be below average. (Torre Tr.

       166:3-15; Woodfork Tr. 190:4-11; see also McKendry Tr. 206:5-22.)

       117.   Plaintiff’s excellence calling balls and strikes continued even after the filing of this

lawsuit. See, e.g., Exhibit 95, DEF 014699 – DEF 014703.

       ANSWER TO 117: Disputed and unsupported by the evidence. Disputed that Plaintiff

       was excellent at calling balls and strikes as contradicted by the record for the reasons cited

       in MLB’s Answer to Paragraph 116, above. The assertion that his excellence calling balls

       and strikes “continued after the filing if this lawsuit” is not supported by the record because



                                                 69
        he was below average in the 2018 season. Plaintiff’s cited document consists of Plaintiff’s

        ZE Score for one single game on October 6, 2017.

        118.     When Bill Miller was promoted to crew chief for the 2013 season, he had 15 years

of experience as a Major League umpire.6 See Exhibit 105, DEF 007959 (showing Umpire Miller

had 14 years of experience entering the 2013 season).




6
 Umpire Miller’s 2006-2009 Mid-Year Evaluations are attached hereto as Exhibit 96, his 2006-2009 Year-End
Evaluations are attached hereto as Exhibit 97, his 2010 Mid-Year Evaluation is attached hereto as Exhibit 98, his
2010 Year-End Evaluation is attached hereto as Exhibit 99, his 2011-2013 Mid-Year Evaluations are attached hereto
as Exhibit 100, his 2011-2013 Year-End Evaluations are attached hereto as Collective Exhibit 101, and his 2011-
2013 UERs are attached hereto as Exhibits 102-104.
         ANSWER TO FOOTNOTE 6: Undisputed.

                                                       70
                  In MLB’s judgment, unlike Plaintiff, Miller demonstrated consistency in

      leadership, the ability to manage on-field situations, and communicated effectively with

      other umpires, the Office, Club personnel, and players. (Torre Decl. ¶ 47.) MLB

      concluded that Miller, remained composed during tense situations, had strong situation-

      handling skills, and a firm command of the rules that was an asset to other crew members

      in the years leading up to his appointment to crew chief. (Id.)

      119.   Plaintiff has at least six years more experience than umpire Miller. See Exhibit 109

at DEF 007959.

      ANSWER TO 119: Undisputed that as of November 2012, Bill Miller had 14 years of

      experience and Plaintiff had 20 years of experience.




                                              71
       121.   Marsh’s only explanation for dropping Plaintiff from a “finalist” for the crew chief

position was the incident in Cleveland discussed above. Marsh Dep., 237:25-239:7.

       ANSWER TO 121: Disputed and unsupported by the evidence. Disputed that Marsh

       “dropp[ed]” Plaintiff from the finalist position because, as discussed above, he is not a

       decision-maker. Marsh testified that he did not “know if [the Cleveland incident] was the

       only thing [that happened to Plaintiff in 2013], but that was a major thing.” (Marsh Tr.

       238:7-10.)

       122.   Plaintiff was also more qualified than the other umpire promoted to crew chief in

2014, Jeff Nelson. Jeff Nelson’s 2011-2013 Mid-Year Evaluations are attached hereto as Exhibit

111, his 2011-2013 Year-End Evaluations are attached hereto as Exhibit 112, and his 2011-2013

UERs are attached hereto as Exhibits 113-115.

       ANSWER TO 122: Disputed, unsupported by the evidence, and improper argument.

       Plaintiff does not cite to any evidence to support his conclusory assertion that he is more

       qualified than Jeff Nelson and it should therefore be disregarded. Plaintiff attaches a

       compilation of Nelson’s mid-year and year-end evaluations and his individual field

       observation reports without any analysis and without regard to the factors that MLB

       considers in making crew chief promotion decisions. (See Woodfork Tr. 27:7-29:25, 61:8-

       19; Torre Tr. 82:10-18, 139:16-140:7, 142:18-143:2.)           In MLB’s judgment, unlike

       Plaintiff, Nelson demonstrated consistency in leadership, the ability to manage on-field

       situations, and communicated effectively with other umpires, the Office, Club personnel,

       and players. (Torre Decl. ¶ 46.) Additionally, MLB concluded that Nelson, had strong

       situation handling and interpersonal skills, particularly while serving in an interim crew

       chief role in the years leading up to his appointment. (Id.)



                                                72
        123.     Fieldin Culbreth had 16 years of experience at the time he was promoted to crew

chief for the 2013 season.7 See Exhibit 105, DEF 007959.




                                                                                                                  In

        MLB’s judgment, unlike Plaintiff, Culbreth demonstrated consistency in leadership, the

        ability to manage on-field situations, and communicated effectively with other umpires,

        the Office, Club personnel, and players. (Torre Decl. ¶ 44.) Additionally, MLB concluded

        that Culbreth, in contract to Plaintiff, had a demeanor on the field allowed him to defuse

        on-field incidents and maintain control of games, and his interpersonal skills positively

        contributed to the cohesiveness of his crew. MLB commended Culbreth’s demeanor and

        situation-handling in the years leading up to his appointment, particularly while filling in



7
 Umpire Culbreth’s 2006-2009 Mid-Year Evaluations are attached hereto as Exhibit 116, his 2006-2009 Year-End
Evaluations are attached hereto as Exhibit 117, his 2010 Mid-Year Evaluation is attached hereto as Exhibit 118, his
2010 Year-End Evaluation is attached hereto as Exhibit 119, his 2011-2012 Mid-Year Evaluations and his 2011-
2012 Year-End Evaluations are attached hereto as Collective Exhibit 120, and his 2011-2012 UERs are attached
hereto as Collective Exhibits 121-122.
         ANSWER TO FOOTNOTE 7: Undisputed.

                                                        73
       as an interim crew chief. (Id.)

       124.    As mentioned above, for the promotions made for the 2013 season, Plaintiff was a

finalist but was not promoted to the crew chief position. See Exhibit 110, at DEF 8001; Marsh

Dep., 223:14-25. Instead of promoting Plaintiff to the crew chief position, Marsh called Umpire

Culbreth and asked Umpire Culbreth if he had applied for that position. See Culbreth Dep., 16:6-

18:8. Umpire Culbreth would not have applied for that position had he not been contacted. Id. at

19:16-22. In fact, Umpire Culbreth testified that he did not initially apply at least in part because

Plaintiff was “senior to [Umpire Culbreth] and every bit as capable,” and that it was “right” for

Plaintiff to be promoted to crew chief in 2013. Id. at 15:3-16:11.

       ANSWER TO 124: Disputed and immaterial. Undisputed that for the 2013 season,

       Fieldin Culbreth did not initially apply to crew chief. Marsh called Culbreth and asked if

       he had applied for the crew chief position. (Culbreth Tr. 15:8-13, 17:9-18.) After

       Culbreth’s call with Randy Marsh, Joe West, another Major League umpire and president

       of the umpires’ union, called Culbreth and asked him to apply for crew chief consideration.

       (Culbreth Tr. 17:19-18:3.) Culbreth had applied for a crew chief position before 2013.

       (Culbreth Tr. 17:9-18:8, 27:25-28:10.) The last sentence of Paragraph 124 is immaterial

       because Culbreth’s personal motivation for not initially applying does not create an

       inference of discrimination and therefore is irrelevant to Plaintiff’s motion for partial

       summary judgment.

       125.    Plaintiff was also more qualified than one other umpire promoted to crew chief in

2013, Jim Joyce. Jim Joyce’s 2011-2012 Mid-Year Evaluations are attached hereto as Exhibit

123, his 2011-2012 Year-End Evaluations are attached hereto as Exhibit 124, and his 2011-2012

UERs are attached hereto as Exhibits 125-126.



                                                 74
            ANSWER TO 125: Disputed, unsupported by the evidence, and improper argument.

            Plaintiff does not cite to any evidence to support his conclusory assertion that he is more

            qualified than Jim Joyce, and it should therefore be disregarded. Plaintiff attached a

            compilation of Joyce’s mid-year and year-end evaluations and his individual field

            observation reports without any analysis and without regard to the factors that MLB

            considers in making crew chief promotion decisions. (See Woodfork Tr. 27:7-29:25, 61:8-

            19; Torre Tr. 82:10-18, 139:16-140:7, 142:18-143:2.)                In MLB’s judgment, unlike

            Plaintiff, Joyce demonstrated consistency in leadership, the ability to manage on-field

            situations, and communicated effectively with other umpires, the Office, Club personnel,

            and players. (Torre Decl. ¶ 45.) Additionally, MLB concluded that Joyce, was adept at

            situation handling and excelled as an interim crew chief the year prior to his appointment.

            (Id.)

XI.         Other minority umpires, in addition to Plaintiff, have suffered as a result of the
            policies and practices implemented by MLB regarding crew chief promotion and
            World Series assignment decisions.

      XI.       Plaintiff’s heading should not be viewed as asserting a fact, but to the extent that
                it is considered, the statement is disputed and unsupported by the evidence.

            126.    Alfonso Marquez, like Plaintiff, is a Latino Major League umpire.8 Declaration of

Angel Hernandez, ¶ 3.

            ANSWER TO 126: Undisputed.




8
 Umpire Marquez’s 2006-2009 Mid-Year Evaluations are attached hereto as Exhibit 127, his 2006-2009 Year-End
Evaluations are attached hereto as Collective Exhibit 128, his 2010 Mid-Year Evaluation is attached hereto as
Exhibit 129, his 2010 Year-End Evaluation is attached hereto as Exhibit 130, his 2011-2016 Mid-Year Evaluations
are attached hereto as Collective Exhibit 131, his 2011-2016 Year-End Evaluations are attached hereto as Collective
Exhibit 132, and his 2011-2016 UERs are attached hereto as Exhibits 133-138.
          ANSWER TO FOOTNOTE 8: Undisputed.

                                                        75
        ANSWER TO 127: Disputed and immaterial. Disputed that the cited testimony was in

        response to a question as to why Marquez has not been promoted to crew chief. This

        assertion is immaterial because Marsh was not a decision-maker with respect to any

        decision that is the subject of Plaintiff’s motion for partial summary judgment. (Torre Tr.

        22:6-12, 28:6-9; Woodfork Tr. 23:12-15; Manfred Tr. 29:22-30:4; McKendry Tr. 185:11-

        17.)

        128.     Marquez, like Plaintiff, has served as an interim crew chief. Woodfork Dep., 70:25-

71:7. Torre also confirmed that Marquez was still being considered for the crew chief position at

the time of Torre's deposition. Torre Dep., 143:13-15.

        ANSWER TO 128: Undisputed that Marquez has served as an interim crew chief and that

        Torre’s testimony, which speaks for itself and is the best evidence, states that as of Torre’s

        deposition in June 2019, Marquez was being considered for a permanent crew chief

        position.

        129.     Kerwin Danley is an African-American Major League umpire.9 Declaration of



9
 Umpire Danley’s 2006-2009 Mid-Year Evaluations are attached hereto as Exhibit 139, his 2006-2009 Year-End
Evaluations are attached hereto as Exhibit 140, his 2010 Mid-Year Evaluation is attached hereto as Exhibit 141, his
2010 Year-End Evaluation is attached hereto as Exhibit 142, his 2011-2016 Mid-Year Evaluation is attached hereto
as Exhibit 143, his 2011-2016 Year-End Evaluations are attached hereto as Collective Exhibit 144, and his 2011-
2016 UERs are attached hereto as Collective Exhibits 145-150.
         ANSWER TO FOOTNOTE 9: Undisputed.

                                                        76
Angel Hernandez, ¶ 4. Umpire Danley has been a Major League umpire for at least 20 years at

the time crew chief promotion decisions were made for the 2017 season. Exhibit 89 at DEF

008128.

      ANSWER TO 129: Duplicative of Plaintiff’s Paragraph 83. In any event, undisputed.




                                            77
78
       132.   Though McKendry was evasive in his answers to basic questions regarding the

qualifications of Marquez and Danley, McKendry confirmed in his deposition that both Umpire

Marquez and Umpire Danley were qualified to be interim crew chief. McKendry Dep., 267:14-

272:21. Both Torre and Marsh confirmed in their depositions that the duties of an interim crew

chief were the same as the duties of a permanent crew chief. Torre Dep., 37:15-18; see also Marsh

Dep., 54:16-25; Marsh Dep., 218:8-18.

       ANSWER TO 132: Disputed and unsupported by the evidence and improper argument as

       to the first sentence of Paragraph 132 that McKendry was evasive in his answers, but

       undisputed that Danley and Marquez were qualified to be interim crew chiefs. Undisputed

       as to the second sentence of Paragraph 132 that the testimony of Torre and Marsh, which

       speaks for itself and is the best evidence, state that the duties of an interim crew chief are

       the same as the duties of a permanent crew chief. This assertion is immaterial to Plaintiff’s

       motion for partial summary judgment because qualifications for permanent crew chief are

       different than interim crew chief and part of the evaluation of permanent crew chief

       applicants is the quality of performance in the interim crew chief role. (Torre Decl. ¶¶ 14,

       33; McKendry Tr. 204:20-205:2; Woodfork Tr. 61:24-62:9, 70:8-22.)



                                                79
        133.   For the 2016 season, Plaintiff and Umpires Marquez and Danley were the most

senior “number two” umpires on MLB’s staff. See Dkt. 52-6; Torre Dep., 201:4-202:5.

        ANSWER TO 133: Disputed and unsupported by the evidence. Plaintiff supports this

        assertion by citing to a document that contains a list of umpire crews for the 2018 season

        and Torre’s testimony regarding the contents of that document. This document does not

        demonstrate whether Plaintiff, Marquez, and Danley were the most senior “number two”

        umpires on the MLB staff for the 2016 season.

        134.   Curiously, Plaintiff and Umpires Marquez and Danley were the only number two

umpires on MLB’s umpire staff in 2016 to have crew chiefs with less seniority than them. Dkt.

52-6.

        ANSWER TO 134: Disputed and unsupported by the evidence. Plaintiff supports his

        assertion by citing to a list of umpire crews for the 2018 season. This evidence does not

        demonstrate whether Plaintiff, Marquez, and Danley were the “only number two umpires

        on MLB’s umpire staff in 2016 to have crew chiefs with less seniority than them.”

        135.   In his deposition, Manfred claimed not to know that the only number two umpires

with more seniority than their crew chiefs were Plaintiff, Umpire Danley and Umpire Marquez—

all minorities. Manfred Dep., 63:1-10.

        ANSWER TO 135:            Disputed, unsupported by the evidence, and immaterial.

        Commissioner Manfred’s testimony, which speaks for itself and is the best evidence, states

        that Commissioner Manfred was unaware whether “there [were] only two [umpire] crews

        [in 2019] where the number two umpire ha[d] more seniority than the crew chief” and “that

        both those number twos are minority umpires.” (Manfred Tr. 63:1-10.) The Commissioner

        was not asked any questions concerning the seniority of Plaintiff, Danley or Marquez. (Id.)



                                                80
       The Commissioner testified that “seniority is not a determining factor in terms of who is

       going to be a crew chief.”      (Id. at 63:12-14.)    Disputed as to Plaintiff’s improper

       characterization that Commissioner Manfred “claimed” not to know this as improper

       argument and immaterial.

       136.    Plaintiff and Kerwin Danley were the most senior umpires who applied for the crew

chief positions for the 2017 season. See Exhibit 89 at DEF 008128. Neither were promoted to

crew chief—instead, individuals with far less experience were selected. See id.; Torre Dep., 156:3-

14 (Torre answering “[if] we did, we did” when asked if he would agree that MLB passed over

Plaintiff and Umpire Danley for crew chief positions).

       ANSWER TO 136: Undisputed as to the first sentence of Paragraph 136 that Plaintiff and

       Kerwin Danley had the most seniority among the 2017 crew chief applicant pool. Disputed

       as to the second sentence of Paragraph 136 as to Plaintiff’s characterization that Mike

       Everitt, Paul Emmel, and Sam Holbrook had “far less experience” than Plaintiff and

       Kerwin Danley. At the time of their consideration for crew chief, Everitt had 18 years of

       experience, Emmel had 17.5 years of experience, Holbrook had 16.5 years of experience,

       Plaintiff had 24 years of experience and Danley had 20 years of experience. (Pl. Ex. 12,

       Dkt. 142-13 at DEF1443; Pl. Ex. 89, Dkt. 142-91.)

XII.   Like its crew chief promotion process, MLB’s World Series selection process is based
       on the subjective opinions of a handful of MLB umpire executives, all of whom largely
       ignore the objective data that is gathered for each umpire.

   XII.    Plaintiff’s heading should not be viewed as asserting a fact, but to the extent that
           it is considered, the statement is disputed and unsupported by the evidence.

       137.    In his deposition, Woodfork described the World Series selection process as

follows:

       I think it’s changed slightly over time, but predominantly the process is the group

                                                81
       meets, the supervisors, directors, Joe Torre, myself, other umpire department
       members discuss the umpires in a meeting, multiple days usually. Umpires are
       asked – I mean supervisors are asked usually previously to come up with their
       umpires that they think is deserving of the post season, the post season process.
       And then there’s phone calls after that, make sure everyone is kind of on the same
       page, the supervisors, the directors, myself, usually Joe Torre, and that sets your
       post season.

       Those post season umpires that work in the Division Series are usually the ones that
       are – have the opportunity to work in or are eligible to work in the World Series.
       Those World Series umpires are then discussed, those, excuse me, those Division
       Series umpires are then discussed with the group, supervisors, directors, again, to
       see who [is] the best and most deserving of the World Series. I discuss it with Joe
       Torre among those groups. There’s recommendations that come, and Joe after
       discussions with myself, Joe usually – is the final decision maker.

Woodfork Dep., 22:14-23:15.

       ANSWER TO 137: Undisputed that Woodfork’s testimony, which speaks for itself and

       is the best evidence, is accurately quoted.

       138.   Torre testified that supervisors’ subjective recommendations were “a big

consideration” in World Series assignment decisions. Torre Dep., 154:16-155:8.

       ANSWER TO 138: Disputed and unsupported by the evidence. In his testimony, which

       speaks for itself and is the best evidence, Torre agreed that Umpire Supervisor’s

       recommendations are a big consideration for special events generally. (Torre Tr. 155:2-8.)

       Plaintiff does not cite any evidence to support the assertion that supervisor

       recommendations were “a big consideration” for World Series assignment decisions.

       139.   To be eligible to work in the World Series, MLB must first give the umpire an

assignment to the Division Series in that same postseason. Woodfork Dep., 68:3-6. MLB has

moved away from seniority as a factor in determining which umpires will receive World Series

assignments. Torre Dep., 153:23-154:15. Instead, MLB focuses on “the combination [of]

experience and performance for the year.” Torre Dep., 31:7-11. Woodfork testified that the

                                                82
umpires selected to the World Series may, in fact, “not be [the] highest performing umpires.”

Woodfork Dep., 67:21-68:25.

          ANSWER TO 139: Undisputed as to the first sentence of Paragraph 139 that in order to

          be eligible to umpire in the World Series, an umpire must have worked in that year’s

          Division Series. (Woodfork Tr. 68:3-6, 145:22-146:2.) Undisputed as to the second

          sentence of Paragraph 139 that seniority is not a determinative factor, and since Torre

          started with MLB, an umpire’s merit is always valued above his seniority. (Torre Tr.

          153:23-154:15; Woodfork Tr. 191:2-15; Marsh Tr. 47:25-48:4.) Undisputed as to the third

          sentence of Paragraph 139 that in determining which umpires to select for the World Series,

          Torre testified that MLB focuses on “their combination [of] experience and performance

          for the year”, and that MLB’s goal is to put the highest performing umpires into the World

          Series. (Torre Tr. 31:7-13; Woodfork Tr. 44:4-19, 67:21-68:25, 213:4-6; Manfred Tr.

          33:11-16.) Undisputed as to the fourth sentence of Paragraph 139 that Woodfork’s

          testimony, which speaks for itself and is the best evidence, states that “it may not be your

          highest performing umpire[s] . . . based on all factors” including having worked the World

          Series previously, needing time off, not working back to back World Series, and ensuring

          that strong umpires are available to work in other postseason games. (Woodfork Tr. 68:7-

          22.)

XIII. Plaintiff was qualified for both the 2015 and 2016 World Series, but MLB chose to
      not assign him to either.

  XIII.      Plaintiff’s heading should not be viewed as asserting a fact, but to the extent that
             it is considered, the statement is disputed and unsupported by the evidence.

          140.   Plaintiff was last selected to umpire a World Series in 2005. Exhibit 9 at DEF

007654. Prior to the 2016 season, Plaintiff had umpired in 18 total postseason games: the Division



                                                  83
Series eight times, the League Championship series eight times, and the World Series twice. See

id.

       ANSWER TO 140: Undisputed.

       141.   Plaintiff was qualified for the 2015 World Series, and indeed was a candidate for

the 2015 World Series. See Exhibit 151, DEF 008002. Plaintiff received at least one supervisor

vote for the 2015 World Series. See Exhibit 152, DEF 007615; Exhibit 153, DEF 007813.

       ANSWER TO 141: Disputed and unsupported by the evidence as to the first sentence of

       Paragraph 141. Plaintiff presents no record evidence that he was “qualified” for the 2015

       World Series or that MLB considered him to be qualified in 2015. MLB did not consider

       him to be qualified to umpire the most critical games of that season because of, among

       other things, his inability to move past his mistakes and refocus on the game, lack of

       accountability, and difficulties in handling and diffusing on-field situations. (Torre Decl.

       ¶¶ 19-42.) From 2011 through 2016, Torre believed that each umpire chosen for the World

       Series was more deserving of it than Plaintiff. (Torre Tr. 46:24-47:4.) Disputed as to

       Plaintiff’s characterization of recommendations from umpire supervisors as “votes” in the

       second sentence of Paragraph 141, but otherwise undisputed.

       142.   Plaintiff also received votes for at least the 2011 and 2012 World Series. See

Exhibit 154, DEF 007608; Exhibit 155, DEF 007884; Exhibit 156, DEF 007991; Exhibit 157, DEF

007999; Marsh Dep., 220:5-9, 222:6-8.

       ANSWER TO 142: Disputed as to Plaintiff’s characterization of recommendations from

       MLB Supervisors, who are not decision-makers with respect to World Series assignments,

       otherwise undisputed.

       143.   In an email titled “WS Totals,” sent by Rich Rieker (an MLB employee) to



                                               84
Woodfork on October 16, 2015, Mr. Rieker writes to Woodfork that Woodfork can “[t]ake Angel

out if [he] want[s]” and that Woodfork and Torre should put “who they want in from the

suggestions.” Exhibit 158, DEF 007912.

       ANSWER TO 143: Undisputed and immaterial. Undisputed that the cited email, which

       speaks for itself and is the best evidence, accurately quotes Rieker. Immaterial because

       Rieker is not a decision-maker with regard to the World Series.

       144.    That same day, Woodfork texted Torre that “Angel is going to be a no for Rob.”

Exhibit 159, DEF 0015451.

       ANSWER TO 144: Undisputed that Woodfork’s October 16, 2015, text to Torre, which

       speaks for itself and is the best evidence, states that “Angel is going to be a no for Rob.”

       (Pl. Ex. 159, Dkt 142-166.) The assertion is immaterial because Woodfork testified that

       his text was based on his “presumption on the situation” and that he did not “recall having

       conversations with . . . Commissioner [Manfred] about Angel Hernandez and the World

       Series in 2015.” (Woodfork Tr. 155:15-156:18.) Commissioner Manfred testified that he

       “certainly did not have a conversation with [Woodfork] about it.” (Manfred Tr. 55:4-20.)

       145.    Woodfork testified that the text message to Torre was an “assumption” on

Woodfork’s part that Robert Manfred would not approve of Plaintiff being given a World Series

assignment. Woodfork Dep., 151:16-156:11. The dates of that email and text message support

that Plaintiff was on track to be selected for the 2015 World Series before MLB officials intervened

and--without explanation--removed him from consideration. See Marsh Dep., 265:18-266:4

(“[w]ell, going by the date [of the text], that is usually when [MLB] make[s] the World Series

selections”); Woodfork Dep., 151:25-153:19.

       ANSWER TO 145: Undisputed as to the first sentence of Paragraph 144 that Woodfork’s



                                                85
       testimony, which speaks for itself and is the best evidence, states that Woodfork’s text was

       his “presumption” regarding Commissioner Manfred’s thoughts for the umpires to be

       assigned to the 2015 World Series. Disputed as improper argument as to Plaintiff’s

       unsupported conclusion in the second sentence of Paragraph 145 that these documents

       “suggest” that MLB officials “intervened” and removed Plaintiff “without explanation.”

       Plaintiff fails to cite to any record evidence to support this assertion and it should therefore

       be disregarded.

       146.    MLB considered giving Plaintiff a Division Series assignment in 2016, thereby

qualifying Plaintiff for the 2016 World Series, but ultimately chose not to. See Exhibit 160 at DEF

014727 (noting that “Diaz and/or Hernandez” could be moved to the Division Series).

       ANSWER TO 146: Disputed, and unsupported by the evidence. Plaintiff cites to a

       September 2016 email from McKendry providing a draft of possible permutations of

       umpires for postseason assignments. That draft shows Plaintiff slated to work in the

       National League Championship Series.



                                                                                         McKendry’s

       email does not support Plaintiff’s assertion that “MLB considered giving Plaintiff a

       Division series assignment in 2016,” nor that MLB “ultimately chose not to.”

       147.    Umpires Guccione, Hirschbeck, Holbrook, Hudson, Randazzo, Vanover and West

were assigned to the 2016 World Series. See Exhibit 2, Declaration of Angel Hernandez, at ¶ 5.

       ANSWER TO 147: Undisputed.

       148.    At the time of that selection, four of those umpires—Guccione, Hudson, Randazzo

and Vanover—had never been selected for a World Series. See Exhibit 161 at DEF 007618.



                                                 86
      ANSWER TO 148: Undisputed.

      149.   Marsh had previously pointed out to MLB supervisors and Woodfork that using

“four new umpires in the World Series” was “unusual” and that MLB had “usually used two or

three [new umpires] at the maximum.” Exhibit 162 at DEF 007813.

      ANSWER TO 149: Undisputed and immaterial. Undisputed that Marsh’s October 16,

      2015 email, which speaks for itself and is the best evidence, contains Marsh’s view that it

      “was unusual when [MLB] used four new umpires in the World Series” in 2014. This

      statement is immaterial because it was not related to the selection of Guccione, Hudson,

      Randazzo, and Vanover for the 2016 World Series. It is also immaterial because Marsh

      was not a decision-maker with respect to any of the employment decisions that are the

      subject of Plaintiff’s motion for partial summary judgment.

Dated: New York, New York
       June 5, 2020

                                                   PROSKAUER ROSE LLP


                                                   By:     /s/ Neil H. Abramson
                                                           Neil H. Abramson, Esq.
                                                           Adam M. Lupion, Esq.
                                                           Rachel S. Philion, Esq.
                                                           Rachel S. Fischer, Esq.

                                                           Eleven Times Square
                                                           New York, New York 10036-8299
                                                           Phone: 212.969.3000
                                                           Fax: 212.969.2900
                                                           nabramson@proskauer.com
                                                           alupion@proskauer.com
                                                           rphilion@proskauer.com
                                                           rfischer@proskauer.com

                                                           Attorneys for Defendants
                                                           THE OFFICE OF THE
                                                           COMMISSIONER

                                              87
     OF BASEBALL AND MAJOR
     LEAGUE BASEBALL BLUE, INC.




88
